                                                     ANNE PRECYTHE 4/28/2021

                                                          Page 1                                                               Page 3
  1           IN THE UNITED STATES DISTRICT COURT                   1                    INDEX
              FOR THE WESTERN DISTRICT OF MISSOURI
  2                                                                 2       Examination by Ms. Snow                          Page 9
      Karen Backues Keil, )
  3                  )                                              3       Examination by Ms. Wang                          Page 84
  4   v.
         Plaintiff,     )
                      ) Case No. 5:18-CV-06074-BP
                                                                    4       Examination by Mr. Buchheit                      Page 85
                     )                                              5
  5   MHM Services, Inc., )
      a Virginia Corporation )                                      6
  6   John Dunn, and         )                                      7
      Edward Bearden,          )
  7                  )                                              8
         Defendants.       )
  8                                                                 9
  9                                                                10
 10           IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF MISSOURI                 11
 11
 12   Lynnsey Betz,              )                                 12
 13        Plaintiff,   )
                         )                                         13
      v.              ) Case No. 5:18-CV-06079-FJG                 14
 14                  )
      Edward Bearden, et al., )                                    15
 15                  )                                             16
         Defendants.       )
 16                                                                17
 17
 18           IN THE UNITED STATES DISTRICT COURT                  18
 19
              FOR THE WESTERN DISTRICT OF MISSOURI                 19
 20   Ashley Zieser,             )                                 20
                         )
 21        Plaintiff, )                                            21
 22
      v.
                   )
                    ) Case No. 5:18-CV-06103-FJG                   22
      Edward Bearden, et al., )                                    23
 23                )
       Defendants.       )                                         24
 24                                                                25
 25


                                                         Page 2                                                                Page 4
  1             IN THE UNITED STATES DISTRICT COURT                 1           PLAINTIFF'S EXHIBIT INDEX
                FOR THE WESTERN DISTRICT OF MISSOURI                2   Exhibit 1                Page 42
  2                                                                       (Kansas City Star news article dated
  3   Teri Dean,                     )                              3     May 30, 2018)
                                                                    4   Exhibit 2                Page 43
                             )                                            (News Roundup e-mail dated 6/4/18)
  4         Plaintiff,)                                             5
      v.            ) Case No. 5:19-CV-06022-SRB                        Exhibit 3                  Page 49
  5                )                                                6     (Article entitled 2 Lawsuits Allege
      Edward Bearden, et al., )                                           Inmate Sexual Assault by Missouri Guard
  6                )                                                7     dated 6/6/16)
       Defendants.       )                                          8   Exhibit 4                  Page 50
  7                                                                       (News Roundup e-mail dated 6/11/18)
  8                                                                 9
                                                                        Exhibit 5                   Page 56
  9             IN THE UNITED STATES DISTRICT COURT
                                                                   10     (News Roundup e-mail dated 6/19/18)
                FOR THE WESTERN DISTRICT OF MISSOURI               11   Exhibit 6                   Page 59
 10                                                                       (Article entitled Missouri Prison Guard
      Jane Doe,                      )                             12     Sued for Third Time Over Alleged Sex
 11                          )                                            Assaults of Inmates dated 7/2/2018)
            Plaintiff, )                                           13
 12   v.             ) Case No. 19-CV-6161-BP                           Exhibit 7                 Page 60
                    )                                              14     (Springfield News-Leader article entitled
 13   Edward Bearden, in his )                                            Missouri Investigates After 3 Women Allege
      Individual Capacity, )                                       15     Sexual Assault by Same Prison Guard dated
                                                                          7/3/18)
 14                 )                                              16
         Defendant.       )                                             Exhibit 8                Page 69
 15                                                                17     (Email from John Ammann dated 3/19/18)
 16       VIDEO RECORDED VIDEOCONFERENCE DEPOSITION                18   Exhibit 9                Page 72
 17                   OF                                                  (E-mail from Stacey Ross dated 6/28/18)
 18               ANNE PRECYTHE                                    19
 19       The Video Recorded Videoconference Deposition                 Exhibit 10               Page 75
      of ANNE PRECYTHE, a witness called at the instance           20     (Document entitled Exhibit 47 containing
 20   of the Plaintiffs, for purposes of DISCOVERY taken                  documents MDOC 002361 through MDOC 002367)
                                                                   21
      on April 28, 2021 at 9:01 a.m., via Zoom, before                  Exhibit 11               Page 61
 21   Julie Ann Whiting, Missouri Certified Court Reporter         22     (E-mail from Anne Precythe to Edward
      and Registered Professional Reporter, pursuant to                   Bearden dated 8/17/18)
 22   Notice.                                                      23
 23                                                                24      (Whereupon, the exhibits were attached to
 24                                                                     the original and copies.)
 25                                                                25



                                                                                                                       1 (Pages 1 to 4)
                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
   Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 1 of 39
                                            ANNE PRECYTHE 4/28/2021

                                                Page 5                                                         Page 7
  1       APPEARANCES                                     1      IT IS HEREBY STIPULATED AND AGREED, by and
  2     APPEARING VIA VIDEOCONFERENCE
        FOR THE PLAINTIFFS:                               2   between counsel for Plaintiffs and counsel for
  3
        The Law Offices of Joan M. Swartz                 3   Defendants, that the Video Recorded
  4     Jenifer C. Snow, Esq.                             4   Videoconference Deposition of ANNE PRECYTHE may
        3348 Greenwood Boulevard
  5     St. Louis, Missouri 63143                         5   be taken in shorthand by Julie Ann Whiting, a
        (314)471-2032
  6     jsnow@jmsllc.com                                  6   Certified Court Reporter, and afterwards
  7     - and -                                           7   transcribed into typewriting, and the signature
  8     St. Louis University Legal Clinic
        John J. Ammann, Esq.                              8   of the witness is expressly not waived.
  9     Brendan D. Roediger, Esq.
        10 North Tucker                                   9      (Deposition start time: 9:01 a.m.)
 10     St. Louis, Missouri 63101
        (314)977-2778
                                                         10             *****
 11     john.ammann@slu.edu                              11      THE VIDEOGRAPHER: We're on the record.
        brendan.roediger@slu.edu
 12                                                      12   Today's date is April 28th, 2021, and the time
 13     APPEARING VIA VIDEOCONFERENCE
        FOR DEFENDANT ANNE PRECYTHE:                     13   is approximately 9:01 a.m. This is the Video
 14                                                      14   Recorded Deposition of Anne Precythe in the
        Office of Attorney General
 15     State of Missouri                                15   matter of Karen Backues Keil versus MHM
        Zachary Buchheit, Esq.
 16     207 West High Street                             16   Services, Inc. et al., Case Number
        Jefferson City, Missouri 65101
 17     (573)751-3321
                                                         17   5:18-CV-06074-BP, in the United States District
        zachary.buchheit@ago.mo.gov                      18   Court for the Western District of Missouri.
 18
 19     APPEARING VIA VIDEOCONFERENCE                    19      This deposition is being held at remote
        FOR DEFENDANT KEVIN L. REED:
 20                                                      20   locations. The reporter's name is
        Office of Attorney General                       21   Julie Whiting. My name is John Niehaus. I'm
 21     State of Missouri
        Christal Wang, Esq.                              22   the legal videographer. We are with Alaris
 22     207 West High Street
        Jefferson City, Missouri 65101                   23   Litigation Services.
 23     (573)751-3321                                    24      Would the court reporter please administer
        christal.wang@ago.mo.gov
 24                                                      25   the remote stipulation and swear in the
 25


                                                Page 6                                                       Page 8
  1        A P P E A R A N C E S (CONTINUED)              1   deponent?
  2        APPEARING VIA VIDEOCONFERENCE                  2      COURT REPORTER: This is Julie Whiting,
           FOR DEFENDANTS EDWARD BEARDEN,
  3        ELIJAH MOSIER AND TODD MUSTAIN:                3   and I am a Certified Court Reporter for the
  4        Office of Attorney General                     4   State of Missouri. This deposition is being
           State of Missouri                              5   taken remotely, and those participating in this
  5        Nicolas J. Taulbee, Esq.
           207 West High Street                           6   deposition today are attending in person via
  6        Jefferson City, Missouri 65101                 7   videoconference, with the witness appearing
           (573)751-3321                                  8   from Jefferson City, Missouri.
  7        nicolas.taulbee@ago.mo.gov
  8                                                       9      The attorneys participating in this
  9                                                      10   proceeding acknowledge their understanding that
 10                                                      11   I am not physically present with the witness
 11
 12                                                      12   and that I will be reporting this proceeding
 13                                                      13   remotely. They further acknowledge that I will
 14                                                      14   not be administering the oath in person, but am
 15
 16                                                      15   doing so remotely. The parties and their
 17   THE VIDEOGRAPHER:                                  16   counsel consent to this arrangement and waive
 18   John Niehaus, CLVS                                 17   any objections to this manner of proceeding.
      Alaris Litigation Services
                                                         18      Counsel, please indicate your individual
 19   711 North 11th Street
      St. Louis, Missouri 63101                          19   agreement verbally on the record by stating
 20   (314)644-2191                                      20   your name and that you stipulate to these
 21                                                      21   terms, after which I will swear in the witness
 22   REPORTED VIA VIDEOCONFERENCE BY:
 23   Julie Ann Whiting, CCR 830(MO), RPR                22   and we may begin.
      Alaris Litigation Services                         23      MS. SNOW: Jenifer Snow on behalf of
 24   711 North 11th Street                              24   Plaintiffs. I stipulate.
      St. Louis, Missouri 63101
 25   (314)644-2191                                      25      MR. BUCHHEIT: Zach Buchheit on behalf of



                                                                                              2 (Pages 5 to 8)
                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
   Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 2 of 39
                                       ANNE PRECYTHE 4/28/2021

                                                 Page 9                                                              Page 11
  1     Director Anne Precythe, and we stipulate to           1      Q     And how many times?
  2     those terms.                                          2      A   One.
  3         MR. TAULBEE: Nicolas Taulbee on behalf of         3      Q     And what was, I guess, either the
  4     Edward Bearden, Elijah Mosier, and Todd               4   Plaintiff name or the case name for that?
  5     Mustain, and we stipulate to those terms.             5      A   I don't recall the Plaintiff name in that
  6         MS. WANG: Christal Wang on behalf of              6   case. It was around the Kansas City Reentry Center
  7     Defendant Kevin Reed. I also stipulate to the         7   allegations from 2016, is what I recall.
  8     terms.                                                8      Q     Okay. Any other depositions regarding
  9         MR. BUCHHEIT: Jenifer, do you also want           9   assault, harassment, abuse?
 10     to go ahead and agree that an objection by one       10      A   Not that I'm aware of.
 11     is an objection by all?                              11      Q     Have you ever given testimony at a trial?
 12         MS. SNOW: That's fine.                           12      A   No.
 13         MR. BUCHHEIT: Great.                             13      Q     Okay. What did you review to prepare for
 14         (Discussion off the record.)                     14   today?
 15         (Off the record at 9:04 a.m.)                    15      A   What did I review?
 16         (On the record at 9:06 a.m.)                     16      Q     Yes.
 17         THE VIDEOGRAPHER: We're back on the              17      A   Nothing.
 18     record at approximately 9:06 a.m.                    18      Q     Okay. Are you aware that -- are you aware
 19                EXAMINATION                               19   of what Interrogatories and Requests for Production
 20   QUESTIONS BY MS. SNOW:                                 20   are if I use those terms?
 21      Q Good morning, Director Precythe. How are          21      A   Yes.
 22   you doing today?                                       22      Q     Okay. Are you aware that you have served
 23     A Just fine. Thank you.                              23   Answers to Interrogatories and now several
 24      Q My name is Jenifer Snow, and I represent          24   Supplemental Responses to Requests for Production in
 25   several Plaintiffs in lawsuits pending in the          25   this lawsuit?


                                                Page 10                                                              Page 12
  1   District Court of the Western District of Missouri.     1      A Yes.
  2   Do you understand you're here today due to being        2      Q Did you review any of those answers or
  3   named in the Teri Dean lawsuit specifically?            3   responses --
  4      A Yes.                                               4      A No.
  5      Q And just before we get going, for the              5      Q -- before today? Did you review any of
  6   record, state your full name, please.                   6   those answers or responses at any time before they
  7      A Anne Precythe.                                     7   were given to me?
  8      Q And I imagine you've given depositions             8      A No, not that I'm aware of.
  9   before. Is that -- is that a true statement?            9      Q Is it fair to say you also have not
 10      A Yes.                                              10   reviewed any of the documents that your lawyer,
 11      Q And how many depos have you given over the        11   Zach Buchheit, has produced in this litigation?
 12   years, if you could estimate?                          12      A That is correct.
 13      A Five.                                             13      Q If I told you there were several answers
 14      Q Oh, okay. And how -- what is the most             14   and responses in your discovery that said either you
 15   recent?                                                15   don't know or maybe it said investigation continues
 16      A The most recent one was Paul Watts.               16   or will supplement, as you prepared for today, I
 17      Q And what was that about?                          17   guess, even mentally or talking to Zach, are you
 18      A It was an employee discrimination case.           18   aware of anything in your possession responsive to
 19      Q And have you ever been deposed in a 1983          19   anything that we requested that you have not either
 20   action?                                                20   given Zach or that Zach has not given us?
 21      A I don't recall.                                   21          MR. BUCHHEIT: Let me just object. It's a
 22      Q Okay. Have you ever given deposition              22      bit vague, but you can answer.
 23   testimony regarding allegations of sexual assault or   23      A Can you repeat the question?
 24   sexual harassment or sexual abuse?                     24      Q (By Ms. Snow) Yeah. And maybe I'll
 25      A Yes.                                              25   rephrase it to make it a little more clear. I'm



                                                                                                     3 (Pages 9 to 12)
                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
   Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 3 of 39
                                       ANNE PRECYTHE 4/28/2021

                                                Page 13                                                     Page 15
  1   just trying to figure out -- we asked for a lot of      1       Q Okay. And I just kind of want to know
  2   information, both -- both from you and your             2   your job titles out in North Carolina.
  3   department in this litigation and we have been          3       A So I was the Director for Community
  4   given, I would say, very little. And I am just          4   Corrections, which is comparable to Probation and
  5   wondering if you know of anything else that's going     5   Parole here in the State of Missouri. I was a
  6   to come our way, or if you, you know, gave Zach         6   Interstate Compact Administrator. I was an
  7   20,000 e-mails and you know he only gave us about       7   administrator of -- I forget -- I actually forget
  8   12. I'm just wondering if you know of anything that     8   the title -- of services within the Department of
  9   you have that's responsive to what we requested that    9   Public Safety Community Corrections. So I oversaw
 10   we do not have yet?                                    10   the Sex Offender Supervision Unit, the Electronic
 11       A I do not.                                        11   Monitoring Station, evidence-based practices,
 12       Q Director, are you married?                       12   justice reinvestment, Interstate Compact, and then I
 13       A Yes.                                             13   was a Community Corrections Analyst for the
 14       Q And what is your husband's name?                 14   department and I was also a Probation and Parole
 15       A Henry C. -- H.C.                                 15   officer.
 16       Q And what does he do?                             16       Q And then you came here again in 2017 and
 17       A He is a sweet potato salesman.                   17   you've served as the Director ever since. True?
 18       Q Okay. And I assume he is now in Missouri?        18       A Yes.
 19       A He lives in Jefferson City with me, yes.         19       Q And what are your just overall
 20       Q And I believe your little bio on-line says       20   responsibilities as Director? Just explain that to
 21   you have two daughters; is that correct?               21   the jury, because they probably have no idea what --
 22       A We do.                                           22   what being the Director at the Department of
 23       Q And do they live here now, or do they            23   Corrections at the State of Missouri means.
 24   still live elsewhere? Like, I think you came from      24       A Right. So I'm responsible for the
 25   North Carolina. Do they live out east still, or do     25   oversight of approximately 10,000-plus employees,


                                                Page 14                                                     Page 16
  1   they live here, too?                                    1   24,000 inmates, and about 59,000 people under
  2      A They're still in North Carolina.                   2   probation or parole supervision. We have 20
  3       Q And what do they do?                              3   different institutions across the State of Missouri,
  4      A One is a stay-at-home mom and one works            4   two transition centers, and six community
  5   for a treatment program in North Carolina.              5   supervision centers that we operate that are 24/7
  6       Q Okay. And I can tell from your accent you         6   facilities.
  7   are probably not from Missouri. Where were you born     7           We deal with things from lethal fences at
  8   and raised?                                             8   our institutions, to the largest healthcare contract
  9      A I'm from North Carolina and have lived             9   in the State of Missouri. We're responsible for
 10   there for 50-some years before I moved to              10   providing safety for our offenders inside our
 11   Jefferson City.                                        11   institutions. We've been working on culture change
 12       Q And I believe you were appointed Director        12   across the department with staff. And there's a lot
 13   in February of 2017. Is that true?                     13   that goes on in our -- in our department. We're a
 14      A I was confirmed in February of 2017. I            14   very -- we're the largest State department in
 15   got here in January of 2017.                           15   Missouri.
 16       Q Okay. So from the date you were born             16       Q And what would you say in 2017 when you
 17   until 2017, you were in North Carolina?                17   became Director what the, I guess, kind of state or
 18      A Correct.                                          18   status of the Department of Corrections -- and I'm
 19       Q Okay. Are you aware -- and let's just --         19   talking about the employees and I'm talking about
 20   sorry. Strike that.                                    20   the inmates and the offenders, just kind of the
 21          What -- you worked for the North Carolina       21   whole system. What would you say the state of that
 22   Department of Public Safety and with correction        22   was in 2017 when you started working here?
 23   centers; correct?                                      23           MR. BUCHHEIT: Objection. Vague,
 24      A With the Division of Community                    24       ambiguous. If you understand, you can answer.
 25   Corrections, yes.                                      25       A Right. When I got here, the department



                                                                                              4 (Pages 13 to 16)
                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
   Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 4 of 39
                                       ANNE PRECYTHE 4/28/2021

                                                Page 17                                                    Page 19
  1   was in need of some leadership. There were a lot of     1      Q Okay. So you focus kind of on -- I mean,
  2   inconsistencies across the 20 institutions. Our         2   would it be fair to say that you, over the last
  3   four divisions were very siloed. So we have             3   several years, have helped clean up and you were
  4   Division of Prisons, we have Division of Probation      4   brought in to kind of clean up the staff-on-staff
  5   and Parole, Division of Offender Programs and           5   harassment?
  6   Rehabilitative Services, and our Division of Human      6          MR. BUCHHEIT: Objection. Vague,
  7   Services. And all the divisions were very siloed.       7      ambiguous.
  8   People didn't know where we were headed as a            8      A We have focused on helping staff have
  9   department. They didn't know how they fit in to the     9   outlets to be able to report allegations of
 10   work that we did. They didn't feel valued.             10   harassment and then how we respond and -- how we
 11          So we've spent a lot of time working on         11   report and respond to those allegations.
 12   helping supervisors communicate with their teams.      12      Q (By Ms. Snow) And whose focus is it to
 13   And at the same time, we've been employing             13   worry about the offenders having outlets?
 14   evidence-based practices in both our institutional     14      A So we ensure that the offenders have
 15   settings, as well as community supervision. So         15   outlets to report allegations and complaints of any
 16   we've been adding a lot of structure and I've built    16   type of mistreatment, misconduct, whatever. We have
 17   a lot more -- we've increased our resources for        17   that in place.
 18   using data about how we manage inside our prisons      18      Q And when you say we, are you talking
 19   and with our offender population, as well as how       19   about -- I want to make sure moving forward we're
 20   we're changing the culture within our institutions.    20   kind of talking about the same group of people.
 21       Q (By Ms. Snow) And is that culture more           21   Would it be fair to say that you're talking about
 22   officer-based or offender/inmate-based, or both?       22   the leadership team when you say we?
 23      A We focused mostly on staff when I got             23      A Yes. The department as a whole and
 24   here. Offender management happens and has been         24   thinking about leadership, whether it's at a
 25   happening for a very long time. There were a lot of    25   particular institution or the executive team. I


                                                Page 18                                                   Page 20
  1   things that needed to be paid attention to for          1   mean, we ensure that we have the practices and
  2   staff, and then staff ultimately impact the offender    2   policies in place for staff and offenders.
  3   population.                                             3      Q Okay. And who -- who reports directly to
  4      Q When you started as the Director for the           4   you?
  5   Department of Corrections in Missouri, would you        5      A The four division directors and my
  6   agree that correctional officers struggle in a          6   Director for the Office of Professional Standards,
  7   culture of harassment and neglect?                      7   the reentry manager, and my deputy department
  8          MR. BUCHHEIT: Objection. Vague and               8   Director and then my executive assistant.
  9      ambiguous.                                           9      Q So I just want to make sure I have those
 10      A I had heard a lot of complaints from our          10   people's names, just so when we're talking later
 11   staff about harassment, retaliation, and               11   about names, I want to make sure there's no
 12   discrimination.                                        12   confusion. So you said your division directors.
 13      Q (By Ms. Snow) And those complaints have           13   So is that --
 14   stayed kind of consistent over the -- over the last    14      A Correct.
 15   several years. Is that a true statement, or would      15      Q -- Jeff Norman?
 16   you disagree with that?                                16      A Yes.
 17      A I would disagree with that.                       17      Q And Julie Kemp -- Kemp -- Kempker?
 18      Q And when we're talking about harassment,          18      A Kempker. Kempker.
 19   are we talking about officer-on-officer harassment     19      Q And Travis Terry?
 20   or officer-on-offender harassment, or both?            20      A Yes.
 21      A Staff-on-staff harassment, primarily.             21      Q And Susan Pulliam?
 22      Q And what about staff-on-offender or               22      A Pulliam.
 23   staff-on-inmate harassment?                            23      Q And then you said the Director of Office
 24      A I'm not as familiar with the number of            24   of Professional Standards, so Matt Briesacher?
 25   complaints that we have regarding those.               25      A Yes.


                                                                                             5 (Pages 17 to 20)
                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
   Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 5 of 39
                                       ANNE PRECYTHE 4/28/2021

                                                Page 21                                                    Page 23
  1      Q And then I believe you said Deputy                 1      A Sometimes she does.
  2   Director, so Matt Strum?                                2      Q Does she --
  3      A Sturm.                                             3      A We trust her not to have to run everything
  4      Q And then who else did you say?                     4   through me or my deputy.
  5      A My executive assistant, Donna Higgins, and         5      Q So it's not required that she run it
  6   our reentry manager, Ken Chapman.                       6   through -- through you or Matt before she talks to
  7         MR. BUCHHEIT: Hey, Jenifer? Can we take           7   any press?
  8      a quick five-minute break?                           8      A No.
  9         MS. SNOW: Sure.                                   9      Q If she comments about lawsuits
 10         MR. BUCHHEIT: Thanks.                            10   specifically, does that change that answer? In
 11         THE VIDEOGRAPHER: Going off the record at        11   other words, if she is giving a comment about a
 12      approximately 9:22 a.m.                             12   recently filed lawsuit, does she have to run that
 13         (Off the record at 9:22 a.m.)                    13   through you or Matt, or you still just kind of give
 14         (On the record at 9:26 a.m.)                     14   her the discretion to make comments to the press as
 15         THE VIDEOGRAPHER: We're back on the              15   she sees fit?
 16      record at approximately 9:26 a.m.                   16          MR. BUCHHEIT: Objection. Vague,
 17      Q (By Ms. Snow) So Director Precythe, I             17      ambiguous. If you understand the question.
 18   believe we were talking about just before the quick    18      Q (By Ms. Snow) Yeah. And Director
 19   break just people who reported to you directly, and    19   Precythe, I -- I didn't really run over the ground
 20   you just gave me, I believe, eight names. Anyone       20   rules of the deposition with you, but if you ever
 21   else that reports directly to you on a regular         21   think that a question I'm asking is too vague or you
 22   basis?                                                 22   don't understand it, just tell me and I'll do my
 23      A No.                                               23   best to rephrase it. Okay?
 24      Q And when we say -- when I say reports             24      A Okay.
 25   directly to you, I mean about basically the ins and    25          MR. BUCHHEIT: Hey, can you give us a


                                               Page 22                                                     Page 24
  1   outs of what's going on in the prison systems across    1      second?
  2   the state. Is that a fair summarization of that, or     2          THE WITNESS: Yeah.
  3   what -- what does it mean -- you're kind of shaking     3          MR. BUCHHEIT: I think we're going to plug
  4   your head no. What -- when I say reports directly       4      in our --
  5   to you, what are they reporting to you about?           5          THE WITNESS: My battery just showed up
  6      A The people that report directly to me --           6      running low. Okay. Thank you.
  7   report information directly to me are my four           7          MS. SNOW: Now I don't remember my
  8   Division Directors and the Office of Professional       8      question that Zach thought was very vague.
  9   Standards Director.                                     9      Julie, can you help me out?
 10      Q And who is your Communications Director?          10          (Record read.)
 11      A Karen Pojmann.                                    11      A I trust Karen to get the information she
 12      Q And does she directly report to you?              12   needs from the most appropriate person prior to
 13      A So when we talk -- if you're asking does          13   making comments to the media.
 14   she -- maybe I need you to ask -- I need to be         14      Q (By Ms. Snow) And so for a lawsuit
 15   clear --                                               15   about -- I mean, obviously we all know why we're
 16      Q Sure.                                             16   here today. There are several lawsuits against
 17      A -- more clear about what you mean by              17   correctional officers that worked or used to work at
 18   directly report.                                       18   Chillicothe Correctional Center; correct? That's
 19      Q Does she have to -- when she is speaking,         19   why we're here today?
 20   she is speaking on behalf of the Department of         20      A Yes.
 21   Corrections when she speaks out to the press or        21      Q And you are aware -- well, strike that.
 22   gives statements to the press. Is that true?           22          Are you aware that there are now five
 23      A That's correct.                                   23   lawsuits that have been filed against Edward Bearden
 24      Q Does she check with you before giving             24   specifically?
 25   statements?                                            25      A I was not.



                                                                                             6 (Pages 21 to 24)
                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
   Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 6 of 39
                                       ANNE PRECYTHE 4/28/2021

                                              Page 25                                                             Page 27
  1       Q You were not. When did you become aware          1   correspondences with him in either 2017 or 2018?
  2   that there are now five pending lawsuits against       2      A I don't recall.
  3   Edward Bearden?                                        3       Q Sorry. I was going to finish that as --
  4      A Just now.                                         4   to -- to kind of limit it a little bit, because I'm
  5       Q Just now, as in when your deposition was         5   sure maybe you had an e-mail or two from him over
  6   requested for this case or when you were named in      6   the years, but specifically regarding any sexual
  7   this case? What do you mean by just now?               7   assault or sexual harassment allegations that
  8      A Just now, when you said -- I mean, I              8   occurred in Chillicothe at any time? You don't
  9   didn't know there were five cases. I was familiar      9   remember if you had any correspondences with
 10   with one.                                             10   Ryan Bangert about any of that?
 11       Q Okay. And is that one the Teri Dean case?       11      A I don't recall.
 12      A It's the one that I've been prepared on.         12       Q So obviously I -- I know that the Attorney
 13       Q So the -- the only one that you're a            13   General's office is who handles the lawsuits, you
 14   named -- a named party in?                            14   know, from the legal side of things when
 15      A Correct.                                         15   offenders or -- sorry -- when officers are sued.
 16       Q Okay. And that case was filed in February       16           Who inside the Department of Corrections
 17   of 2019. At that point, did you know Edward Bearden   17   kind of on your end handles all of that?
 18   was involved in other lawsuits?                       18      A Matt Briesacher oversees our litigation
 19      A I did not.                                       19   pieces.
 20       Q And just to go back to who reports              20       Q And he's one of the people that you said
 21   directly to you, are you guys all located at the      21   reports directly to you; right?
 22   same -- same office?                                  22      A Correct.
 23      A We are.                                          23       Q Do you and Matt Briesacher have regular
 24       Q And I believe before the deposition             24   meetings to discuss litigation specifically? Does
 25   started, you called it the Broadway Building in       25   he give you reports sometimes? I mean, I kind of


                                              Page 26                                                            Page 28
  1   Jeff City. So all of you guys are at the Broadway      1   just want to learn or know about how he kind of
  2   Building in Jeff City?                                 2   keeps you informed about lawsuits that are pending
  3       A No.                                              3   or that have been recently filed or both.
  4       Q Who --                                           4          MR. BUCHHEIT: Objection, compound. Which
  5       A My office is in another location in              5      question are you asking?
  6   Jefferson City. I'm at the Attorney General's          6      Q    (By Ms. Snow) I mean, I'm just kind of --
  7   office here in the Broadway Building right now.        7   I just kind of want to know -- I mean, there's not a
  8       Q I got you. But your office in Jeff City,         8   specific question. I just want to know -- you told
  9   is that -- is that referred to sometimes as the        9   me that Matt Briesacher reports to you, and you just
 10   Central Office?                                       10   told me that as the Director of the Office of
 11       A Yes.                                            11   Professional Standards, or OPS, he is basically who
 12       Q And are all of the people that you listed       12   handles all of the litigation from the Department of
 13   for me or I attempted to list for you, with           13   Corrections for things. We obviously know the
 14   incorrect spellings sometimes, are all of those       14   Attorney Generals handle it from the legal side of
 15   people also in the Central Office?                    15   things. I just want to know what you -- kind of
 16       A They are.                                       16   your relationship with Matt Briesacher as far as
 17       Q Okay. Is your Communications Director in        17   litigation goes. I mean, do you meet regularly? Do
 18   the Central Office as well?                           18   you meet weekly, monthly? Does he give you reports?
 19       A Yes.                                            19   I mean, I just --
 20       Q Do you know Ryan Bangert in the AG's            20          MR. BUCHHEIT: Objection. Vague,
 21   office? Does that name ring a bell to you?            21      compound, ambiguous.
 22       A The name is familiar. The name is               22      Q    (By Ms. Snow) I'll try rephrasing the
 23   familiar.                                             23   question until I get an answer. I just want to
 24       Q He's -- he's no longer there. I just --         24   know -- I mean, I can -- do you understand what I'm
 25   do you know if you ever had any correspondence --     25   asking, Director Precythe?



                                                                                               7 (Pages 25 to 28)
                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
   Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 7 of 39
                                            ANNE PRECYTHE 4/28/2021

                                                        Page 29                                                           Page 31
  1          MR. BUCHHEIT: Do you know which question              1   reports litigation matters to you.
  2       she's asking?                                            2        A We have started meeting on a monthly
  3          THE WITNESS: No.                                      3   basis. We started that about six months ago,
  4       Q (By Ms. Snow) Yeah, I mean I'll try to                 4   meeting with our legal team to get an update on
  5   break it down. Matt Briesacher, you just told me --          5   where cases are, what's going to involve my office,
  6   well, we already established he's kind of on a               6   just information like that. But until then, we met
  7   leadership team or he reports directly to you and he         7   when Matt felt I needed to be made aware of some
  8   works out of the Central Office. True?                       8   information.
  9       A Correct.                                               9        Q And there was no set frequency of prior to
 10       Q And you also just informed me that he is              10   six months ago how often Matt felt like you should
 11   the person within the Department of Corrections that        11   be aware of information or litigation?
 12   handles the litigation any time correctional                12            MR. BUCHHEIT: Objection. Misstates the
 13   officers are sued or any time you are sued or named         13        testimony. Objection. Testimony from counsel.
 14   in a lawsuit or any time the Department of                  14        If you understand it, you can answer.
 15   Corrections is involved in --                               15        A There was --
 16          MR. BUCHHEIT: Objection.                             16        Q (By Ms. Snow) I'm not trying to misstate
 17       Q (By Ms. Snow) -- litigation. He is the                17   you, Director Precythe. I think you just told me
 18   person that handles that.                                   18   six -- as of six months ago, you meet with Matt
 19          MR. BUCHHEIT: Objection. Objection.                  19   Briesacher or the legal team once a month.
 20       Misstates testimony.                                    20        A That's correct.
 21          THE WITNESS: Do I answer?                            21        Q And you said prior to that -- so seven
 22          MR. BUCHHEIT: You can answer if you                  22   months ago, eight months ago, a year ago, two years
 23       understand the question.                                23   ago, three years ago -- you basically met whenever
 24       A He is one of the people in our office that            24   Matt felt it was necessary to talk to you about
 25   handles litigation.                                         25   litigation?


                                                        Page 30                                                           Page 32
  1      Q    (By Ms. Snow) Okay. One of. Who else                 1      A    That is correct.
  2   handles litigation in your office?                           2      Q    Okay. But there was no frequency in
  3      A    He has another lawyer that has been                  3   those? Matt could meet you once a quarter, once a
  4   recently hired to assist.                                    4   year?
  5      Q    When we say -- when you say recently                 5      A    We met more often than that.
  6   hired, do you mean in 2021?                                  6      Q    How often did you meet with Matt, would
  7      A    He started, I believe, sometime in late              7   you say, back in 2017?
  8   2020.                                                        8      A    I have no specific time frame. He would
  9      Q    And do you know his name?                            9   come to me when he had things that he knew or he
 10      A    Roy Smith.                                          10   felt I needed to be aware of. We had no regular
 11      Q    Okay. So Roy Smith and Matt Briesacher              11   reporting frequency.
 12   handle the litigation. Does Roy Smith also report           12      Q    Okay. And between 2017 and 2020, when you
 13   directly to you?                                            13   started meeting monthly, would you say you met about
 14      A    No.                                                 14   monthly anyways, or did you meet once every six
 15      Q    He reports to Matt Briesacher, and                  15   months? I mean, you just said it was more
 16   Matt Briesacher reports directly to you?                    16   frequently than once a quarter, so I'm just trying
 17      A    Yes.                                                17   to gauge how often Matt would meet with you.
 18      Q    Okay. I guess now I just want to know,              18      A    I talk with Matt on a regular, recurring
 19   when we say reports -- when we say Matt Briesacher          19   basis, but we talk about an assortment of things,
 20   reports directly to you, I want to know -- I mean,          20   not just litigation matters. So, I mean, he and I
 21   I'm not trying to trick you. I honestly am trying           21   meet on -- it's hard to say. It's not a regular
 22   to learn -- when Matt Briesacher finds out about a          22   routine, but I talk to him frequently.
 23   lawsuit, does he report that to you? Does he give           23      Q    And are most of your talks or
 24   you some summary in an e-mail? Does he come knock           24   correspondences with him just in person?
 25   on your office door? I just want to know how he             25      A    Yes.



                                                                                                      8 (Pages 29 to 32)
                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
   Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 8 of 39
                                       ANNE PRECYTHE 4/28/2021

                                               Page 33                                                     Page 35
  1      Q Are any of your meetings and                       1   about doing investigations when they need to?
  2   correspondences ever, I guess, memorialized into a      2      A I -- I don't know.
  3   document or a written e-mail or memo?                   3      Q Are you aware that there was an FBI
  4      A No.                                                4   investigation -- and, actually, I don't think it's
  5      Q Do you recall meeting with Matt Briesacher         5   been closed yet -- at Chillicothe Correctional
  6   regarding Teri Dean's lawsuit at any time?              6   Center in 2018?
  7      A I do not.                                          7      A I don't recall. I don't recall that.
  8      Q Do you remember meeting with Matt                  8      Q As you sit here today, you don't know if
  9   Briesacher regarding as Ashley Zieser's lawsuit at      9   that happened or not?
 10   any time?                                              10      A That's correct.
 11      A Could you repeat that question?                   11      Q If I told you that there was in fact an
 12      Q Yep. Do you remember meeting with                 12   FBI investigation, FBI's walking around and
 13   Matt Briesacher regarding Ashley Zieser's lawsuit at   13   Department of Justice folks were walking around
 14   any time?                                              14   Chillicothe taking pictures and interviewing people
 15      A No.                                               15   in 2018, would that surprise you?
 16      Q Do you remember a meeting with Matt               16          MR. BUCHHEIT: Objection. Testimony from
 17   Briesacher regarding Lynnsey Betz's lawsuit at any     17      counsel. It's vague and ambiguous. Subject to
 18   time?                                                  18      that, you can answer.
 19      A No.                                               19      A It's -- it's possible. There are a lot of
 20      Q Do you remember meeting with                      20   things that go on in our department, and so I rely
 21   Matt Briesacher regarding Karen Keil's lawsuit at      21   on other people to keep me informed of the things
 22   any time?                                              22   that I need to be aware of. It's possible that I
 23      A No.                                               23   was informed back in 2018, but a lot has happened
 24      Q Do you remember meeting with Matt                 24   since then, so I just -- I'm -- I just don't recall.
 25   Briesacher regarding a lawsuit that's been filed by    25      Q (By Ms. Snow) And who would be -- I


                                               Page 34                                                     Page 36
  1   a Plaintiff who is now going by the name of Jane        1   already asked this and you said you don't really
  2   Doe?                                                    2   know. But who would be the person to tell you that
  3       A No.                                               3   there are FBI investigations happening at one of the
  4       Q Is it possible Matt met with you regarding        4   facilities in the State of Missouri?
  5   any one of these lawsuits between 2017 and -- let's     5        A Matt Briesacher.
  6   just say between 2017 and 2018?                         6        Q Okay. Are you fully staffed in the
  7       A I don't recall. As I sit here today, I            7   prisons in Missouri currently?
  8   don't recall any of those names or meeting with him     8        A No.
  9   on any of those cases.                                  9        Q I figured that was your answer, but you
 10       Q So it's possible he did, it's possible he        10   paused, so I didn't know. Are -- is Chillicothe
 11   didn't, you just don't know?                           11   specifically fully staffed?
 12       A Correct.                                         12        A Chillicothe has -- has a few vacancies,
 13       Q Are you notified when lawsuits are               13   but nowhere near what a lot of our other
 14   originally filed?                                      14   institutions have. I don't recall the specific
 15       A No.                                              15   number of vacancies they have.
 16       Q Are you notified when PREA reports are           16        Q Is it hard to find qualified candidates to
 17   filed?                                                 17   fill these vacancies?
 18       A No.                                              18        A No. No. It's really more finding people
 19       Q Are you notified when the FBI wants to do        19   who want to come do the work inside the corrections
 20   an investigation at one of the facilities in           20   operation.
 21   Missouri?                                              21        Q Okay. And are you more reluctant to
 22       A I'm told about those.                            22   either suspend or terminate correctional officers
 23       Q Okay. And who kind of -- I assume they           23   because of staffing shortages?
 24   don't just come knock on your office door. Who does    24        A No.
 25   the FBI kind of communicate with in your office        25        Q And I -- are you aware that in a webinar



                                                                                            9 (Pages 33 to 36)
                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
   Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 9 of 39
                                           ANNE PRECYTHE 4/28/2021

                                                   Page 37                                               Page 39
  1   recently you said you would not fire guards for not     1      Q And there has been -- just so you know,
  2   wearing masks because you need everybody that you       2   there are -- as I'm sure you are aware, a lot of
  3   have?                                                   3   policies and procedures regarding, you know,
  4     A     Yes. I recall saying that.                      4   harassment, assault, abuse, and kind of the steps
  5      Q    Do you personally know Edward Bearden?          5   that the Department takes in investigating those.
  6     A     I do not.                                       6   But what do you personally do in your office or
  7      Q    Do you personally know Todd Mustain?            7   day-to-day duties when an offender alleges assault
  8     A     I do not.                                       8   and an officer says he didn't do it?
  9      Q    Do you know -- personally know                  9      A I don't normally get those. I don't get
 10   Elijah Mosier?                                         10   those complaints at my level. Those are
 11     A     I do not.                                      11   investigated with -- through DAI or they're turned
 12      Q    Do you personally know Kevin Reed?             12   over to the PREA unit and Vevia Sturm, who is our
 13     A     I do not.                                      13   PREA coordinator. She handles those.
 14      Q    Have you ever talked with any of the four      14      Q Do you get -- I guess do you get wind of
 15   of them?                                               15   any of these or all of these investigations when
 16     A     Not that I'm aware of.                         16   they happen?
 17      Q    Never interviewed any of them?                 17          MR. BUCHHEIT: Objection. Vague,
 18     A     Not that I'm aware of.                         18      ambiguous.
 19      Q    Do you know Karen Keil?                        19      A If I'm aware of them, I turn them over to
 20     A     No, I don't.                                   20   Vevia's office immediately.
 21      Q    Do you know Lynnsey -- and I guess her         21      Q (By Ms. Snow) And does Vevia report back
 22   name was Karen Backues when she was incarcerated.      22   to you about whether any claim is either
 23   Does that name ring a bell, or do you know             23   substantiated or unsubstantiated?
 24   Karen Backues or that name at all?                     24      A No.
 25     A     I do not.                                      25      Q So you would have no way to know either


                                                   Page 38                                               Page 40
  1     Q What about Lynnsey Betz?                            1   way if claims are substantiated or not
  2     A I do not.                                           2   substantiated -- or unsubstantiated?
  3     Q What about Ashley Zieser, used to be                3          MR. BUCHHEIT: Objection. Misstates the
  4   Ashley Olsen?                                           4       testimony.
  5     A I do not.                                           5       A No. I mean, I don't -- it's not a regular
  6     Q What about Teri Dean?                               6   reporting to me. Again, I rely on my staff to make
  7     A I do not.                                           7   me aware of the things that I need to be aware of.
  8     Q What about Trinity George?                          8       Q (By Ms. Snow) Were you ever interviewed
  9     A I do not.                                           9   by the FBI or anyone at the Justice Department or
 10     Q What about Sara Klein?                             10   U.S. Attorney's office in 2018?
 11     A No, ma'am.                                         11       A As I sit here today, I do not recall.
 12     Q What about Crystal Gray Ross?                      12       Q Do you -- and this is going to be a
 13     A I do not.                                          13   very -- Zach probably is going to object because
 14     Q What about Crystal Logan?                          14   it's going to be a very vague question. But do you
 15     A I do not.                                          15   read the newspapers?
 16     Q What about Teresa Davis?                           16       A From time to time.
 17     A I do not.                                          17       Q Do you read the Kansas City Star?
 18     Q And I just listed nine names of offenders          18       A I do not.
 19   who at one point were incarcerated at Chillicothe      19       Q Do you read the St. Louis Post-Dispatch?
 20   Correctional Center. I know you said you do not        20       A I do not.
 21   know them. Do you have any reason to believe you       21       Q Do you read the Springfield Newsletter?
 22   ever talked to any of them?                            22       A I do not.
 23     A No, I don't.                                       23       Q What newspapers do you from time to time
 24     Q Never interviewed any of them?                     24   read?
 25     A No.                                                25       A The Jefferson City Tribune.


                                                                                          10 (Pages 37 to 40)
                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 10 of 39
                                       ANNE PRECYTHE 4/28/2021

                                                Page 41                                                          Page 43
  1       Q Does your Director of Communications --           1          MS. SNOW: May 30th, 2018.
  2   what was her name, again?                               2          MR. BUCHHEIT: Okay.
  3       A Karen Pojmann.                                    3      A    Okay. Okay. Stop. Okay. I don't recall
  4       Q Pojmann. Does she ever either collect             4   reading this article.
  5   press clippings for you or kind of give you a           5      Q    (By Ms. Snow) Okay. On June 4, it looks
  6   rundown of the press happening across the state as      6   like Karen Pojmann e-mailed -- do you see my screen?
  7   it relates --                                           7      A    Yes.
  8       A Yes.                                              8          MS. SNOW: And for the record, this is
  9       Q -- to the facilities that you oversee?            9      going to be marked as Exhibit 2.
 10       A She gives me information when the                10      Q    (By Ms. Snow) It looks like right here --
 11   department is in the news.                             11   I don't know why it's not letting me highlight it.
 12       Q And do you read -- and I'll pull up some         12   Do you see where -- do you see my mouse?
 13   exhibits in a minute. And I think she e-mails that     13      A    Yes.
 14   out? Is that -- is that fair? Somebody e-mails         14      Q    It lists DOC Executive Staff Members
 15   them out to you?                                       15   Section Heads?
 16       A Sometimes I get them in e-mail, yes.             16      A    Correct.
 17       Q And do you read those e-mails?                   17      Q    And then David Edwards. And I think those
 18       A Sometimes I do. Sometimes I don't.               18   are pretty much the only two people this is sent to.
 19       Q All right. And I'm going to pull up an           19   Is it fair to assume that you are receiving this
 20   exhibit here. Well, let me ask one more question       20   e-mail as part of the Executive Staff Member section
 21   before I do that. If a specific news article is        21   head?
 22   cited in either an e-mail from Pojmann or anyone       22          MR. BUCHHEIT: Jenifer, you were cutting
 23   else that gets to your desk or to your inbox, do you   23      out there for a minute. Can you repeat that?
 24   go pull that news article and read it or do you just   24      Q    (By Ms. Snow) Yeah, I mean, I'm just
 25   rely on the information that's basically in the        25   trying to -- so just so you know, Director Precythe,


                                               Page 42                                                           Page 44
  1   e-mail that you're given?                               1   this was produced to us from your attorney in
  2      A Sometimes I read the article. Sometimes I          2   relation to me asking for -- or us asking for
  3   rely on the information that's in the e-mail. It        3   correspondences to you. I'm just trying to confirm
  4   just -- it depends.                                     4   one of these recipients is in fact getting to your
  5      Q Okay. I am going to pull up --                     5   inbox. So were you part of this DOC Executive Staff
  6           MR. BUCHHEIT: Are you okay? Do you need         6   Members Section Heads?
  7      a break or anything?                                 7       A Honestly, I don't know if I'm -- I don't
  8           THE WITNESS: I'm okay.                          8   know who created that. I don't recall seeing
  9      Q (By Ms. Snow) We'll make this Plaintiff's          9   section heads, because that's not -- that's not me.
 10   Exhibit 1. Can you see my screen?                      10   DOC executive staff, that's our group e-mailing, but
 11      A I can.                                            11   I'm not familiar with DOC Executive Staff Members
 12      Q And this is -- you can see that this is           12   Section Heads. I don't know if that's a lower group
 13   from the Kansas City Star?                             13   of people who report to all of those who report to
 14      A I can.                                            14   us, but I don't believe that -- I mean, it might be
 15      Q And the date of this news article is              15   me. I don't know.
 16   May 30th, 2018. Do you see that right here?            16       Q Okay. Do you receive these news roundups?
 17      A Yes.                                              17   Is this kind of what we were talking about earlier
 18      Q Have you ever seen this news article?             18   where there's a bunch of news clippings in an e-mail
 19           MR. BUCHHEIT: Can you give us a chance to      19   form that's sent to your inbox?
 20      review it?                                          20       A I do recall Karen used to send the news
 21           MS. SNOW: Oh, yeah. Was I going too            21   updates about what was going on in the media related
 22      fast?                                               22   to Department of Corrections things. So I do recall
 23      A Okay. You can go up.                              23   getting these e-mails.
 24           MR. BUCHHEIT: What's the date on that          24       Q Okay. And how often would Karen send
 25      article, Jenifer?                                   25   these to you?



                                                                                                 11 (Pages 41 to 44)
                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 11 of 39
                                       ANNE PRECYTHE 4/28/2021

                                               Page 45                                                               Page 47
  1      A She might have sent them every week.               1      Q    And this very clearly lays out again what
  2       Q Okay.                                             2   that article from May 30th laid out, but this did
  3      A Once a week.                                       3   not get to your inbox until June 4, 2018?
  4       Q And I think you said used to. Does she            4          MR. BUCHHEIT: Jenifer, just to be clear,
  5   not do this anymore?                                    5      this is an article from the Associated Press,
  6      A I haven't seen these in a long time, no.           6      not the Kansas City Star, right?
  7       Q Okay. So this is the news roundup for             7          MS. SNOW: Oh, yeah. There's -- yeah. I
  8   June 4th. Do you see where my mouse is right here?      8      mean, fair point, Zach. I can pull it up if we
  9      A Yes.                                               9      need to.
 10       Q And it looks like this e-mail was sent --        10      Q    (By Ms. Snow) Do you remember seeing an
 11   I mean, again, we can't confirm that it was sent       11   Associated Press article on May 30th, 2018 --
 12   technically to you, but I will represent to you that   12      A   No.
 13   this has been produced to us as an e-mail --           13      Q    -- regarding these allegations? Okay.
 14         MS. SNOW: I mean, Zach, are -- are we            14   But as of June 4th, 2018, you were put on notice
 15      going to stipulate that these e-mails went to       15   about both Edward Bearden and John Dunn and them
 16      her at some point? I don't know how you guys        16   being sued due to Karen's lawsuit saying that she
 17      went through the process of eliminating what to     17   was repeatedly raped by these individuals?
 18      give us and what to not give us. But it's my        18          MR. BUCHHEIT: Objection. Vague,
 19      impression, Zach, that this is an e-mail that       19      ambiguous, compound. If you understand, you
 20      Director Precythe received from Karen on            20      can answer.
 21      June 4th. Are we going to have a fight about        21      A   I would say that I'm familiar with it, but
 22      that? Are we going to stipulate?                    22   as it says, it's pending litigation, and I don't
 23         MR. BUCHHEIT: No, we produced -- we're           23   follow cases step by step. I wait until -- until
 24      not going to have a fight about it. We              24   Matt Briesacher feels I need to be brought into a
 25      produced this as a document from the Director's     25   case, and so I don't necessarily -- I don't read the


                                               Page 46                                                               Page 48
  1        inbox.                                             1   media to see what they're reporting, because I
  2           MS. SNOW: Okay.                                 2   don't -- I just don't read the media to see what
  3        Q (By Ms. Snow) So -- yeah. So Director            3   they're reporting. I don't always trust it and
  4   Precythe, despite your name not being here, your        4   so -- I mean, I'm aware of the e-mail, but I didn't
  5   attorney has represented to us that you -- you          5   necessarily read the articles.
  6   received this e-mail. And is it fair to say that        6      Q (By Ms. Snow) Did you read this e-mail,
  7   your inbox received this e-mail at 9:05 p.m. on         7   though?
  8   June 4th, 2018?                                         8      A I saw the e-mail.
  9        A I would agree to that.                           9      Q Okay. And the e-mail, again, was from
 10        Q Okay. We'll just -- I'm kind of going a         10   June 4th, 2018?
 11   little fast, but just because I want to get -- as      11      A Right.
 12   much as I love talking about puppies, I want to keep   12      Q Okay. So as of at least June 4, 2018, you
 13   going.                                                 13   were put on notice that Edward Bearden was -- there
 14           Do you see this, Investigations &              14   were allegations pending against Edward Bearden for
 15   Lawsuits, Former inmate claims Missouri guard,         15   him raping Karen Keil more than 20 times?
 16   counselor raped her?                                   16           MR. BUCHHEIT: Objection. Vague as to put
 17        A I do.                                           17      on notice. Ambiguous, compound. Subject to
 18        Q And this says Associated Press, May 30th,       18      that, you can answer.
 19   2018 and talks basically about Karen Keil and then     19      A I'm aware of the allegations.
 20   the guard, Edward Bearden, and the counselor,          20      Q (By Ms. Snow) Okay. And you were made
 21   John Dunn, and all the allegations that Karen set      21   aware of those in early June of 2018?
 22   forth in her lawsuit that we looked at the article     22           MR. BUCHHEIT: Objection. Misstates prior
 23   from May 30th a moment ago.                            23      testimony.
 24           Do you remember seeing that article?           24      A I read the e-mail on June 4th of '18 --
 25        A I do.                                           25      Q (By Ms. Snow) Okay.



                                                                                                12 (Pages 45 to 48)
                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 12 of 39
                                       ANNE PRECYTHE 4/28/2021

                                               Page 49                                                      Page 51
  1     A -- and I've seen this.                              1       A I do.
  2     Q Okay. Going to June 6th -- this is                  2       Q And for the record, this is page 4 of 8 of
  3   another article, and this will be marked Exhibit 3.     3   Exhibit 4, and under Lawsuits & Investigations,
  4         MR. BUCHHEIT: Can we -- is Christal               4   Director Precythe, basically kind of just what we
  5     trying to say something?                              5   saw on the exhibit before, but it says, 2 Lawsuits
  6         MS. SNOW: I can't see her.                        6   Allege Inmate Sexual Assault by Missouri Guard.
  7         MS. WANG: Jenifer, sorry about that.              7          Did I read that correctly?
  8     Before you go to Exhibit 3, could you give the        8       A Yes.
  9     page number for Exhibit 2 so it's easier to           9       Q And as we saw in Exhibit 2, which was the
 10     find?                                                10   roundup from June 4th, 2018, this one -- which was
 11         MS. SNOW: Yeah, sure. I should have done         11   regarding the allegations from Karen Keil, this one
 12     that from the get-go, Christal. It is -- I           12   is now mentioning Karen Keil, but also a new
 13     guess I didn't need it scrolled all the way up.      13   Plaintiff, if you will, by the name of Lynnsey Betz.
 14         MS. WANG: I believe it's page 4 of 8 for         14   Do you see that?
 15     Exhibit 2.                                           15       A I do see that.
 16         MS. SNOW: Sorry. Yeah, it is page 4 of           16       Q And you received this information on
 17     8. Do you want the Bates, too, or no?                17   June -- I already forgot -- June 12th, 2018;
 18         MS. WANG: That would be great. I                 18   correct?
 19     appreciate it. Thank you.                            19       A Yes.
 20         MR. BUCHHEIT: Hey, Jenifer, the Director         20       Q So as of June 12th, 2018, you were aware
 21     would like to use the restroom. Could we take        21   not only of Karen Keil's lawsuit against
 22     a quick restroom break?                              22   Edward Bearden, but also of Lynnsey Betz's lawsuit
 23         MS. SNOW: Sure.                                  23   against Edward Bearden? Is that --
 24         THE VIDEOGRAPHER: We're going off the            24          MR. BUCHHEIT: Objection. Mis --
 25     record at approximately 10:03 a.m.                   25       misstates prior testimony. If you understand


                                               Page 50                                                     Page 52
  1           (Off the record at 10:03 a.m.)                  1      the question, you can answer.
  2           (On the record at 10:10 a.m.)                   2      A Oh. Can you restate the question, please?
  3           THE VIDEOGRAPHER: We're back on the             3      Q (By Ms. Snow) Sure. I think we already
  4        record at approximately 10:10 a.m.                 4   established that you received this roundup e-mail
  5        Q (By Ms. Snow) And Director Precythe, I'm         5   from Karen Pojmann --
  6   now going to direct your attention to Exhibit --        6          (Technical difficulty.)
  7   what will be marked as Exhibit 3. Do you see my         7         MR. BUCHHEIT: Jenifer, you're breaking
  8   screen still?                                           8      up.
  9        A I do.                                            9      Q (By Ms. Snow) As of June 12th, 2018 --
 10        Q And 2 Lawsuits Allege Inmate Sexual             10         MR. BUCHHEIT: Jenifer, you're breaking
 11   Assault by Missouri Guard, dated June 6th, 2018?       11      up.
 12        A Yes.                                            12         THE VIDEOGRAPHER: Do you want to go off
 13        Q Do you see it says that? Have you -- and        13      the record real quick?
 14   I'll go slowly, but have you ever seen this article    14         MS. SNOW: I mean, am I --
 15   before?                                                15         MR. BUCHHEIT: Yeah.
 16        A I don't recall.                                 16         THE VIDEOGRAPHER: We're going off the
 17        Q Okay. I don't even need to keep going.          17      record at approximately 10:13 a.m.
 18   You don't think you've seen it?                        18         (Off the record at 10:13 a.m.)
 19        A I don't.                                        19         (On the record at 10:14 a.m.)
 20        Q Okay. And what will be marked as                20         THE VIDEOGRAPHER: We're back on the
 21   Exhibit 4 is the next roundup that's been produced,    21      record at approximately 10:14 a.m.
 22   and it looks like this one is from Karen Pojmann to    22      Q (By Ms. Snow) Director Precythe, this
 23   you and it's the news roundup from June 11th, but it   23   e-mail was in your inbox on June -- this roundup
 24   looks like it wasn't sent to you until June 12th,      24   e-mail was in your inbox on June 12th, 2018; right?
 25   2018 at 7:24 p.m. Do you see that?                     25      A Correct.


                                                                                           13 (Pages 49 to 52)
                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 13 of 39
                                       ANNE PRECYTHE 4/28/2021

                                               Page 53                                                                 Page 55
  1       Q So is it fair to say that as of June 12th,        1   and I deal with them later.
  2   2018, you already knew about Karen Keil's               2           Do you review or skim your e-mails within
  3   allegations against Bearden, but now you knew of        3   a day, a week, a month, six months? I just kind of
  4   a -- another lawsuit from inmate Lynnsey Betz           4   want to know what you routinely do.
  5   against Edward Bearden on June -- as of June 12,        5      A    My basic routine is that I read the
  6   2018?                                                   6   e-mails that require immediate attention and I get
  7       A No. Because the e-mail came on June 12th,         7   to those first and then other e-mails like this one
  8   but that doesn't necessarily mean that I read it on     8   would sit until I can get time where I can actually
  9   June 12th. And it -- because it came to my e-mail       9   go through and scan them or read through them to see
 10   and there's an assumption that I read it, I may not    10   what's there. So I would say that, for the most
 11   have read it. I may have scanned it. But if it         11   part, the longest that e-mails sit unread or
 12   came on the 12th, it doesn't mean that I actually      12   unacknowledged in my e-mail box would be a week at
 13   saw it on the 12th, because I don't get to all my      13   the most.
 14   e-mails the day they come.                             14      Q      Okay. So if I -- if I do math correctly,
 15       Q Okay. Do you get to all of your e-mails          15   by June 19th, 2018, you most likely saw this roundup
 16   eventually?                                            16   e-mail dated June 12th?
 17       A Eventually, yes.                                 17      A    This e-mail was sent on June 12th.
 18       Q You don't just delete e-mails that are in        18      Q      Right. And you said the longest e-mails
 19   your inbox?                                            19   go unread is about a week. So is it fair to assume
 20       A Not as a regular practice, no.                   20   by at least a week later, you would have read this
 21       Q So it's your custom and practice to read         21   e-mail?
 22   every e-mail that is in your inbox?                    22      A    I cannot -- I can't commit to that because
 23       A That is my typical practice, yes, is to          23   I don't know if we would have gotten another e-mail
 24   read it or scan it. I may not read everything in       24   and maybe I deleted this one and just went to the
 25   the e-mail, but I'll scan them.                        25   next one that was read. I really don't -- it was


                                               Page 54                                                                 Page 56
  1       Q And I assume the answer is you don't              1   three years ago, so -- I get a large number of
  2   remember or you don't know, but do you know if you      2   e-mails daily, so I don't really recall if I read
  3   skimmed this e-mail on June 12th, 2018?                 3   this specific one.
  4       A I don't know if I did.                            4      Q     That's fine. I'll move on. This is going
  5       Q And, now, that's almost -- it's coming up         5   to be marked as Exhibit 5, I believe. And this is a
  6   on three years ago. I imagine you probably can't        6   roundup from June 19th, 2018. It's both the news
  7   tell me when you think you scanned this e-mail. Is      7   roundup for June 19th and it was sent to you,
  8   that true?                                              8   Director Precythe, on June 19th, 2018. Do you see
  9       A That's correct.                                   9   that?
 10       Q I mean, I guess -- how -- how delayed are        10      A    I do.
 11   you with reading your e-mails sometimes? I mean, if    11      Q     And this is probably what you meant. I
 12   this came in June, is it going to be your testimony    12   mean, you got -- you got what has been marked as
 13   in trial that you didn't read this until September     13   Exhibit 4 on the 12th and you got a new roundup on
 14   of '18?                                                14   the 19th. So are you telling me that because you
 15       A No.                                              15   got the one on the 19th, if you hadn't read the one
 16           MR. BUCHHEIT: Objection. Vague,                16   from the 12th, you may have not skimmed that one and
 17       speculation, ambiguous.                            17   just focused on the one from the 19th?
 18       Q (By Ms. Snow) Well, I'm not trying to be         18           MR. BUCHHEIT: Objection. Vague,
 19   vague and I'm not -- I'm not trying to speculate. I    19      ambiguous. Misstates prior testimony.
 20   honestly just kind of want to know. I mean, I also     20      A    Okay. So it -- it is possible that I did
 21   sometimes get so many e-mails, I don't read them       21   not see the one on the 12th and removed it from my
 22   that day, but I usually, you know, within 24 hours     22   e-mail box because this one came in on the 19th.
 23   have read -- at least skimmed what's in my inbox and   23   That's possible.
 24   replied, you know, to who I need to reply to right     24      Q     (By Ms. Snow) Okay. And on page 3 of 6
 25   away and then the others just kind of sit in there     25   of Exhibit 5, you see under Lawsuits &



                                                                                                 14 (Pages 53 to 56)
                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 14 of 39
                                       ANNE PRECYTHE 4/28/2021

                                               Page 57                                                              Page 59
  1   Investigations, it says basically that John Dunn had    1          MS. SNOW: I'll just move on. It's fine.
  2   pled guilty to sexual contact with Karen Keil?          2      Q    (By Ms. Snow) This is going to be marked
  3         MR. BUCHHEIT: Will you give the Director          3   as Exhibit 6. And this is a post -- can you see the
  4      a chance to review this?                             4   whole title, or no?
  5         MS. SNOW: Yep.                                    5      A   I can.
  6         MR. BUCHHEIT: Just take your time and let         6      Q    Okay. Your guy's little faces and boxes
  7      us know when you're done.                            7   are covering up some of mine, but as long as you can
  8      A Right. Yes. I see this. What was the               8   see it. This is an article from Stltoday dated
  9   question?                                               9   July 2nd, 2018, and the title is Missouri Prison
 10      Q (By Ms. Snow) I was just making sure that         10   Guard Sued for the Third Time Over Alleged Sexual
 11   we're on the same page as to what is contained in      11   Assault of Inmates. Is that -- is that correct?
 12   Exhibit 5 so the record is clear. And this was in      12   Did I read that right?
 13   your inbox June 19th, 2018. And, again, Edward         13      A   Yes.
 14   Bearden is listed because he is also in a lawsuit      14      Q    Do you remember seeing -- and I'll go
 15   brought by Karen Keil, which was back, you know --     15   slow, as slow as I need to -- seeing this article at
 16   given to you on -- in an e-mail on June 4th,           16   any time?
 17   which --                                               17      A   I do not.
 18         MR. BUCHHEIT: Is there a question?               18      Q    Okay. Have you ever talked to John Ammann
 19         MS. SNOW: What, Zach?                            19   at -- he was -- he used to work in the Legal Clinic
 20         MR. BUCHHEIT: Is there a question?               20   at SLU Law. Have you ever spoken with him about any
 21         MS. SNOW: It's coming, maybe.                    21   of the allegations surrounding the officers I listed
 22      Q (By Ms. Snow) I mean, is Edward Bearden's         22   earlier, so Bearden, Mosier, Mustain, or Reed?
 23   name in this -- in this e-mail?                        23      A   Not to my recollection.
 24      A Yes. Edward Bearden's name is in this             24      Q    Have you ever spoke to Brendan Roediger,
 25   e-mail.                                                25   also Professor and working at the Legal Clinic at


                                               Page 58                                                              Page 60
  1      Q And it's relating to the allegations that          1   SLU Law? Have you ever spoke to him about any of
  2   were in a prior roundup from June 4th? And if I         2   the allegations in any of these lawsuits?
  3   need to go back to that exhibit, I can. But             3      A    No, not to my recollection.
  4   basically Plaintiff Karen Keil sued Edward Bearden      4      Q    Have you ever spoke with any of the
  5   and John Dunn. And this now, in the middle of June,     5   lawyers from the law firm listed here, Kamykowski,
  6   a few weeks later, John Dunn pleaded guilty, and        6   Gavin & Smith about any of the allegations in any of
  7   then it just lists again that Edward Bearden is, you    7   these lawsuits?
  8   know, still on the radar, still on the hook, he's       8      A    Not that I'm aware of.
  9   being sued, too, still.                                 9      Q    Okay. And you said you don't remember
 10          MR. BUCHHEIT: Is there a question?              10   reading this article at any time?
 11      Q (By Ms. Snow) I'm just making sure that           11      A    I don't.
 12   that is kind of -- I mean, is that what you get from   12      Q    All right. Here's another article dated
 13   reading this roundup piece on page 3 of 6 of           13   July 3rd, 2018. Have you ever seen this article
 14   Exhibit 5?                                             14   before?
 15          MR. BUCHHEIT: I'm just going to make a          15      A    Not to my knowledge.
 16      standing objection that the exhibit speaks for      16      Q    And that will be marked as Exhibit 7, just
 17      itself. The words on the exhibit speak for          17   so the record is clear.
 18      themselves. If you give her a question as to        18          Do you know when Edward Bearden -- well,
 19      what Director Precythe knew or didn't know, I       19   do you know that Edward Bearden is retired from the
 20      think she can answer that. But that's going to      20   Department of Corrections? He no longer is employed
 21      be my standing objection with respect to this       21   at Chillicothe. Are you aware of that?
 22      exhibit.                                            22      A    I am.
 23          MS. SNOW: Okay.                                 23      Q    Do you know when he retired?
 24          MR. BUCHHEIT: If you understand the             24      A    I don't.
 25      question, you can answer.                           25      Q    Do you know why he retired?



                                                                                               15 (Pages 57 to 60)
                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 15 of 39
                                            ANNE PRECYTHE 4/28/2021

                                                      Page 61                                                        Page 63
  1      A I do not.                                             1          COURT REPORTER: Sorry, Jenifer, you cut
  2      Q Well, he did.                                         2      out there.
  3      A Excuse me?                                            3      Q    (By Ms. Snow) As of June -- as of June,
  4      Q I'm going to show you -- I'm going to show            4   Director Precythe, you were aware that Bearden was
  5   you another exhibit. Can you see my screen?                5   involved in litigation due to raping a inmate or
  6      A I can.                                                6   offender; correct?
  7      Q Do you see an e-mail from you to Edward               7          MR. BUCHHEIT: Objection. Misstates
  8   Bearden dated August 17th, 2018?                           8      testimony. Counsel's testimony.
  9      A I do.                                                 9          MS. SNOW: I'm not -- and, Zach, I don't
 10      Q And you, I believe, earlier testified that           10      think I'm misstating her testimony. And I'll
 11   you did not know Edward Bearden personally. Is this       11      pull up the exhibit again so we can go over it.
 12   an e-mail that's kind of just a form e-mail that's        12          MR. BUCHHEIT: I think we can say she was
 13   sent off to correctional officers when they retire?       13      aware of allegations. I think that's fair.
 14      A This is a standard e-mail that my                    14          MS. SNOW: Okay. Sure. Fine.
 15   executive assistant sends to all Department of            15      Q    (By Ms. Snow) Were you -- Director
 16   Corrections employees when they're retiring. She          16   Precythe, were you aware of allegations that
 17   gets that list and -- this was something that I           17   Edward Bearden sexually harassed, assaulted, abused
 18   started when I first got to the department. It was        18   an offender -- even one offender -- as of June 2018?
 19   part of our culture exchange, and employees were not      19      A   I would have been.
 20   being recognized for their years with the Department      20      Q    Could you have put Bearden on leave with
 21   prior to retiring, and I thought it was important         21   pay when --
 22   that they be recognized by the Director's office.         22          (Technical difficulty.)
 23      Q Okay. And do you know if Edward Bearden              23          MR. BUCHHEIT: Jenifer, I don't mean to
 24   was planning on retiring in August of 2018?               24      interrupt you, but you were breaking up again
 25      A I did not.                                           25      for me. Could you -- could you start that


                                                      Page 62                                                        Page 64
  1      Q    Do you have an opinion one way or the              1      question over? I'm sorry.
  2   other that correctional officers, when they're under       2          MS. SNOW: Yeah.
  3   investigation, retire earlier than otherwise               3      Q (By Ms. Snow) Could you have put
  4   planned?                                                   4   Edward Bearden on leave without pay while, I guess,
  5          MR. BUCHHEIT: Objection, vague.                     5   either the lawsuit was pending or an investigation
  6      A   I can't speak to why correctional officers          6   was pending against him in -- in June of 2018?
  7   retire or when they retire.                                7      A Actually, me? No. The appointing
  8      Q    (By Ms. Snow) Are you, I guess, ever               8   authority for the Division of Adult Institution in
  9   aware of where correctional officers work within any       9   matters like that is the Division Director, which
 10   given facility in the State of Missouri?                  10   would have been Alana Boyles at the time.
 11      A   I don't understand the question.                   11      Q And when did Boyles leave?
 12      Q    No, and I appreciate you saying that.             12      A She resigned in January of 2020.
 13          So I will represent to you that Edward             13      Q Would she discuss these types of matters
 14   Bearden has testified in this case and has said that      14   with you?
 15   he worked utility, so kind of in and out all over         15      A Possibly --
 16   Chillicothe for the majority of his time while he         16      Q And by these -- yeah. And just so we're
 17   was there. Would you be aware of if or when his job       17   both on the same page, when I say these types of
 18   changed to where he did no -- he no longer was            18   matters, I mean deciding to put an officer, or a
 19   assigned to utility and he worked either at a             19   staff member for that matter, on administrative
 20   housing unit or the control center or transporting        20   leave or on no contact at any point during their
 21   patients to and from? Would you have any knowledge        21   careers with the Department of Corrections.
 22   of any of that at any time?                               22      A Not always. There was not a requirement
 23      A   No, I would not.                                   23   that -- that those be discussed with me as the
 24      Q    Okay. As of -- if we go back to this              24   Director.
 25   exhibit, we can --                                        25      Q In what situations would that be required?



                                                                                                      16 (Pages 61 to 64)
                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 16 of 39
                                       ANNE PRECYTHE 4/28/2021

                                               Page 65                                                           Page 67
  1      A I don't have a particular -- I don't have          1   appointing authority for the Office of Director, not
  2   a particular practice that says all of X needs to       2   for the Division of Adult Institutions.
  3   come to me before they take action. By statute, the     3      Q    And who does the Division of Adult
  4   Division Directors are the appointing authority for     4   Institutions -- I mean, they re -- they report to
  5   their division, and I trust them to handle their        5   you. Alana Boyles, back in 2017, '18, '19 through
  6   staff as appropriate.                                   6   January 2020, when she left, she reported directly
  7      Q Has there ever been a time where you               7   to you; right?
  8   stepped in and directed one of your directors to do     8      A   Correct.
  9   something that they were otherwise not going to do?     9      Q    So I guess -- I guess I'm just confused if
 10          MR. BUCHHEIT: Objection, speculation.           10   you thought something didn't happen that wasn't
 11      Objection, vague.                                   11   happening, would you or would you not have the
 12      Q (By Ms. Snow) I'm not speculating                 12   authority to make it happen? And -- and before Zach
 13   anything, I'm just asking if you've ever done that.    13   objects 20 different ways, I mean, I can make this
 14          MR. BUCHHEIT: You're speculating as to          14   as specific as we need.
 15      what they were going to do. If you understand.      15          Edward Bearden had been sued numerous
 16          MS. WANG: Jenifer, I'm so sorry. The            16   times in 2018, specifically before late June and
 17      question broke up for me, so I don't know what      17   early July of 2018, and we've already shown exhibits
 18      you asked. Could you please repeat it?              18   and established that you knew of at least one or two
 19          MS. SNOW: Sure. I mean, I'll just start         19   as of June of 2018.
 20      over.                                               20          Would you have the authority to go to
 21      Q (By Ms. Snow) Director Precythe, you just         21   Alana Boyles and say Edward Bearden needs to be on
 22   told me that by statute, basically the Directors --    22   leave without pay until we figure out what's going
 23   the Directors or the Division Directors are trusted    23   on?
 24   to handle putting officers or staff on leave,          24          MR. BUCHHEIT: Objection, vague.
 25   administrative leave, no contact. Any and all of       25      A   I would have the authority to go and have


                                               Page 66                                                           Page 68
  1   those decisions are made by them; correct?              1   a discussion with her about matters, but she has the
  2      A Correct.                                           2   ultimate decision to handle the situation. She's
  3       Q And you also just told me that they don't         3   the appointing authority for the Division -- or she
  4   have to come to you about it, but they can; correct?    4   was the appointing authority for the Division.
  5      A If they -- if it's something that they             5       Q (By Ms. Snow) Okay. She could have put
  6   need to discuss with me because they're unsure what     6   Edward Bearden on leave without -- or on leave with
  7   to do, we may have a discussion, but there's no         7   pay back in summer of 2018?
  8   requirement that they come to me.                       8       A She would have had the authority to do
  9       Q Has there been at any point between 2017          9   that, yes.
 10   to today, as you sit here and testify, that you have   10       Q And she would have had the authority to
 11   gone to a Division Director and said -- and, I mean,   11   have him put on no contact back in June of 2018?
 12   I guess specifically Alana Boyles -- and said this     12       A She would have had the authority to do
 13   should probably happen with this officer or this       13   that.
 14   staff member due to X?                                 14       Q Were you aware that Edward Bearden was
 15          MR. BUCHHEIT: Objection, vague.                 15   under investigation?
 16      A The answer to that would be no. I've not          16       A I -- when?
 17   gone to Division Directors to tell them to do          17       Q Any time in, we'll say, 2018.
 18   something different than what they were planning to    18       A I don't -- I don't recall as I sit here
 19   do.                                                    19   today if I knew he was under investigation.
 20       Q (By Ms. Snow) You have the authority to          20       Q I'm going to share my screen with you
 21   do that, though. True?                                 21   again. Can you see this e-mail from John Ammann
 22          MR. BUCHHEIT: Objection, vague.                 22   dated March 19, 2018?
 23      A We -- they are the appointing authority,          23       A I see that.
 24   which gives them the final say in how personnel        24       Q And that actually -- this time, it's
 25   matters are handled within their division. I'm the     25   directly sent to your inbox.



                                                                                                17 (Pages 65 to 68)
                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 17 of 39
                                       ANNE PRECYTHE 4/28/2021

                                               Page 69                                                     Page 71
  1          Do you see that?                                 1   any of the Bearden investigations in Chillicothe.
  2      A I do.                                              2       Q Is it possible that Matt Briesacher told
  3      Q And towards the bottom it says, We hope            3   you about the investigations into Bearden at
  4   you are following the Bearden investigation in          4   Chillicothe in 2018?
  5   Chillicothe. Do you see that?                           5       A I don't recall any discussions about
  6      A I do.                                              6   Bearden and his investigations.
  7          MR. BUCHHEIT: Jenifer, what exhibit is           7       Q And I understand that March 2018, and
  8      this?                                                8   specifically March 19th, 2018, is obviously over
  9          MS. SNOW: Sorry, Zach. Good point.               9   three years ago, and I appreciate you saying that
 10      We'll mark this as Exhibit 8.                       10   you don't recall events of three years ago. But
 11      Q (By Ms. Snow) As of March 2018, were you          11   can't you agree with me that it's possible that
 12   aware that there was an investigation regarding        12   Matt Briesacher talked to you about the Bearden
 13   Bearden, who was one of your correctional officers     13   investigation in Chillicothe that was unfolding as
 14   at Chillicothe?                                        14   early as 2018?
 15      A Sitting here today, I don't -- I don't --         15       A Again, I can't -- I don't know, because
 16   I honestly do not recall what I was aware of in        16   there are -- there's so many things that happen in
 17   March of 2018.                                         17   any given day in the Department of Corrections. I
 18      Q And I think we established earlier, you --        18   honestly don't recall if the Bearden investigation
 19   your custom and practice is to review e-mails that     19   was something that I was aware of. Like I said, I
 20   require a response from you -- a pretty timely         20   see this e-mail, but I didn't go and ask anything
 21   response from you quickly, and other ones can take     21   additional about the Bearden investigation because
 22   up to a week for you to skim or read. Would this       22   of this e-mail or any other reason. I -- there are
 23   e-mail fall under the category of needing a response   23   a lot of things that come across my desk on a daily
 24   from you, or no?                                       24   basis, on a weekly basis, on a quarterly basis, and
 25      A This -- I can tell you, I recall reading          25   I don't have time to get into every single employee


                                               Page 70                                                    Page 72
  1   this e-mail, and what I can tell you about following    1   matter that comes to the Office of Professional
  2   the Bearden investigation in Chillicothe, I didn't      2   Standards.
  3   take any action, I didn't ask anything about it,        3       Q Okay. I'm going to show you what has been
  4   because this is one of those where there's a lot of     4   marked as Exhibit -- or what will be marked as
  5   things going on, and I trusted my staff to tell me      5   Exhibit 9. This e-mail is from Stacey Ross. Who is
  6   if there was something I needed to know about the       6   Stacey Ross?
  7   Bearden investigation. So I didn't look into it any     7       A She works in the Office of Professional
  8   further to see what he's talking about in this          8   Standards -- or over in our legal section. She
  9   particular e-mail.                                      9   works in our legal section. Excuse me.
 10          I mean, there are a lot of things going on      10       Q Okay. Is she, like, Matt Briesacher's
 11   in the Department of Corrections, and looking into     11   assistant or who -- who is she? What's her title?
 12   personnel investigations is not something I do         12       A I -- I don't know.
 13   because there are a lot of other matters that          13       Q Okay. Fair enough.
 14   require my attention. So I was waiting for -- I can    14          MS. SNOW: And, Zach, are you going to
 15   tell you, I was waiting to be informed by my staff     15       agree that this is an e-mail produced by you,
 16   on what I needed to know.                              16       that it was retrieved from Director Precythe's
 17        Q And I think you told me earlier that            17       inbox?
 18   Matt Briesacher would have been the one to talk to     18          MR. BUCHHEIT: Yeah, we produced this as a
 19   you about any investigations happening; is that        19       document that was in the Director's inbox.
 20   right?                                                 20       Correct.
 21       A That is correct.                                 21          MS. SNOW: Thank you.
 22        Q Do you remember if Matt Briesacher ever         22       Q (By Ms. Snow) So Director Precythe, this
 23   talked to you about the Bearden investigation in       23   is an e-mail from Stacey Ross. So we'll just say
 24   Chillicothe?                                           24   she's with Matt Briesacher's office. Is that fair?
 25       A I really don't recall ever hearing about         25       A Yes.



                                                                                           18 (Pages 69 to 72)
                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 18 of 39
                                       ANNE PRECYTHE 4/28/2021

                                               Page 73                                                    Page 75
  1       Q Okay. And this was sent to you June 28th,        1   exhibit, and I think this is Exhibit 10, but someone
  2   2018, and the subject is Lynnsey Betz v. Edward        2   please correct me if I'm wrong. Ms. Precythe, can
  3   Bearden, et al. Do you see that?                       3   you see my screen?
  4       A I do.                                            4       A I can.
  5       Q Do you remember receiving this e-mail?           5       Q And this looks like a letter that is dated
  6       A I don't.                                         6   June 23rd, 2017, and it is directed to Correctional
  7       Q But you would have read it or at least           7   Officer Elijah Mosier; is that correct?
  8   skimmed it within a week of June 28th, 2018?           8       A Yes.
  9       A Actually, not this particular e-mail.            9       Q And I can go as slow as I need to or as
 10   When I see e-mails of this nature -- and the "O"      10   quickly as I need to. I do want you to kind of
 11   means that it's an offender complaint. I don't know   11   review it.
 12   if these complaints are against staff or other        12         MR. BUCHHEIT: Take your time.
 13   offenders, and so I don't -- I don't look at these    13       A Okay. Right.
 14   e-mails. I wait for the Office of Professional        14       Q (By Ms. Snow) And so as you said earlier,
 15   Standards to bring to me the things that I need to    15   this would be something that Ms. Boyles would
 16   be made aware of. I see these e-mails regularly       16   handle. And then this cc, it says your name right
 17   from the offender population.                         17   here. Do you see that?
 18       Q Okay. So I don't want to misstate your          18       A I do.
 19   testimony, but is it fair to say that you somewhat    19       Q Does that mean you were given a copy of
 20   ignore the e-mails if the subject line has an O in    20   this document?
 21   parentheses in it?                                    21       A I don't know where those documents go. I
 22       A I wouldn't say that I ignore them, but          22   don't recall receiving them.
 23   what I would say is that I don't place the same       23       Q And did you see the -- kind of the
 24   emphasis on reading these e-mails as I do from the    24   substance of that -- I don't know if it even said it
 25   other e-mails that I receive on a regular basis.      25   in there -- of the discipline? So obviously it was


                                               Page 74                                                    Page 76
  1        Q Okay. So, I mean, I guess now I'm               1   for Mosier. I will represent to you -- and I can
  2   confused. You do or don't read the e-mails that        2   open documents if I need to, but it had to do with
  3   have an O in parentheses?                              3   an incident where he called another staff member at
  4        A I do not read these e-mails.                    4   Chillicothe a bubble bitch.
  5        Q Okay. Do you know when you were first           5          Does that ring any bells to you?
  6   made aware that Elijah Mosier -- or that there were    6      A No.
  7   allegations that Elijah Mosier sexually harassed or    7       Q Are you aware that Elijah Mosier is a
  8   assaulted an offender?                                 8   Defendant in this lawsuit?
  9        A I --                                            9      A No.
 10           MR. BUCHHEIT: Objection. Assumes facts        10       Q Even as you sit here today, you have no
 11        not in evidence.                                 11   idea that he is a named officer in this lawsuit
 12        A I do not.                                      12   that's pending?
 13        Q (By Ms. Snow) Are you copied on any            13      A No.
 14   officer's disciplinary paperwork? In other words,     14       Q Have you ever been given a copy of the
 15   if I told you Mosier was disciplined due to           15   Complaint in this case?
 16   allegations relating to sexual harassment or          16      A Not to my knowledge.
 17   assault, would you have been made aware of that?      17       Q So do you even know what the allegations
 18   Are you cc'd on those correspondences?                18   are that have been made against you personally?
 19        A I am not.                                      19      A No.
 20        Q Are you ever involved in any of that?          20       Q Have you ever asked to see the Complaint?
 21        A No.                                            21      A No.
 22           MR. BUCHHEIT: Objection, vague.               22       Q Is there a reason why?
 23        A Not to my knowledge. I don't receive hard      23      A No.
 24   copies of information or e-mails about discipline.    24       Q I think you told me earlier that you've
 25        Q (By Ms. Snow) I'm going to pull up an          25   given five depositions. How many lawsuits have you



                                                                                          19 (Pages 73 to 76)
                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 19 of 39
                                               ANNE PRECYTHE 4/28/2021

                                                      Page 77                                                 Page 79
  1   personally been named in?                                  1      A I am not.
  2      A   I have no idea.                                     2      Q So is it fair to assume that you do not
  3      Q    Are you aware that Todd Mustain, who used          3   know any of the allegations against him in this
  4   to be a correctional officer at Chillicothe, is also       4   lawsuit?
  5   a named Defendant in this lawsuit?                         5      A I do not.
  6      A   No.                                                 6          MS. SNOW: I think I'm about finished,
  7      Q    So you do not know that Teri Dean is               7      Zach. Do you want to take, like, a five-minute
  8   alleging that she was sexually harassed and                8      break just so I can review my notes and make
  9   assaulted and abused by Todd Mustain? Is that a            9      sure that I have nothing further?
 10   fair statement?                                           10          MR. BUCHHEIT: Sure. Yeah, that's fine
 11      A   I'm not aware of that.                             11      with me.
 12      Q    And I asked you earlier about an offender         12          THE VIDEOGRAPHER: Going off the record at
 13   by the name of Crystal Logan. Do you remember that?       13      approximately 10:54 a.m.
 14      A   At the beginning.                                  14          (Off the record at 10:54 a.m.)
 15      Q    Right. And you said you -- you did not            15          (On the record at 11:05 a.m.)
 16   know her name or recognize her name. I will               16          THE VIDEOGRAPHER: We're back on the
 17   represent to you that she came forward with a             17      record at approximately 11:05 a.m.
 18   complaint that Mustain exposed himself to her while       18      Q (By Ms. Snow) Director Precythe, are you
 19   she was in her cell.                                      19   okay to continue going?
 20          I understand that you would not have been          20      A I am.
 21   given maybe a heads-up about that, but are you made       21      Q I only have a few more questions and then
 22   aware of when your correctional officers have             22   we'll be done. Okay? Thank you for your patience
 23   substantiated claims against them?                        23   and for being here today. Just a few questions to
 24      A   There -- I'm -- I -- again, I rely on              24   end on.
 25   Matt Briesacher or Vevia Sturm to bring information       25          Have you had any communications with the


                                                      Page 78                                                 Page 80
  1   to me, substantiated sexual misconduct to me when          1   Governor's office about any of the allegations in
  2   it's something that I need to be aware of. I trust         2   this lawsuit?
  3   them to make me aware of the things that I need to         3       A No.
  4   be aware of.                                               4       Q Have you had any communications with the
  5       Q And is that the same -- would you say the            5   Governor's office about the FBI investigating
  6   same for substantiated and unsubstantiated claims?         6   Chillicothe in 2018?
  7       A If it's something that's going to be high            7       A No.
  8   profile in nature or something along those lines,          8       Q Have you had any communications with the
  9   they'll bring what they need to to me, but                 9   Governor's office about any officers at Chillicothe
 10   otherwise, I rely on them to handle all matters that      10   being sued for sexual misconduct?
 11   are PREA, unprofessional conduct, civil right             11       A No.
 12   violation, that's what the Office of Professional         12       Q And I know earlier you told me that
 13   Standards is there to do. I don't have time to get        13   Alana Boyles, you know, kind of handles both the
 14   involved in all employee matters.                         14   disciplinary actions and then, you know, putting
 15       Q Are you made aware when correctional                15   officers on leave without pay or no contact. She --
 16   officers are fired due to substantiated claims            16   she kind of handles all that. Could you fire her if
 17   relating to sexual misconduct?                            17   you disagreed with how she was handling all of that?
 18       A It's possible. I can't recall any right             18       A The directors are at will employees who
 19   offhand.                                                  19   serve at the pleasure of the director for the
 20       Q Do you know that Todd Mustain has been              20   department.
 21   fired and no longer works at Chillicothe                  21       Q So the director for Ms. Boyles'
 22   Correctional Center?                                      22   department, who -- who is that?
 23       A I'm not familiar with that name.                    23       A Me. I'm -- the department -- they serve
 24       Q Are you -- are you familiar with the name           24   at the pleasure of the Department Director.
 25   Kevin Reed?                                               25       Q So you could fire her -- or could have



                                                                                              20 (Pages 77 to 80)
                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 20 of 39
                                              ANNE PRECYTHE 4/28/2021

                                                          Page 81                                                 Page 83
  1   fired her if you disagreed with how she was handling           1        Q (By Ms. Snow) And I understand that, and
  2   things. Is that true?                                          2   I -- I will talk to Briesacher probably pretty soon
  3      A   I could fire her if I was not satisfied                 3   here to see what he thinks is important and what he
  4   with her performance, yes.                                     4   doesn't, because I think we might have some
  5      Q    Okay. And I know you testified earlier                 5   disagreements there.
  6   that you just found out today that there are                   6             But I'm asking you, as you sit here today
  7   actually five lawsuits currently pending in Federal            7   as a Defendant in a lawsuit that Teri Dean has filed
  8   Court against Edward Bearden. Do you wish you knew             8   in Federal Court, if you think it's important that
  9   of that sooner?                                                9   one of the Defendants that's going to be sitting
 10      A   I am --                                                10   next to you in October has actually been named now
 11          MR. BUCHHEIT: I'm just going to object.                11   in five suits within the time span of six to nine
 12      Vague and ambiguous, but go ahead.                         12   months. Is that an important --
 13      A   I -- I mean, it's -- do I wish I had known             13             MR. BUCHHEIT: Objection. Objection.
 14   about it sooner?                                              14        Vague, ambiguous, argumentative.
 15      Q    (By Ms. Snow) Yeah.                                   15             MR. TAULBEE: And I'll further object that
 16      A   I rely on my team to tell me what I need               16        it's improper.
 17   to know, and I did not -- I was not aware that there          17             MR. BUCHHEIT: You can answer.
 18   were five cases. I was prepared for the case that             18        Q (By Ms. Snow) You can answer, Director.
 19   relates specifically to me.                                   19             MS. WANG: I'll join in on those
 20      Q    But, again, you don't know of even the                20        objections. Thank you.
 21   allegations against you in the case specifically              21        A It's -- it is information that -- that --
 22   that relates to you? You testified earlier that you           22   it -- I -- I don't know how to respond to the
 23   don't -- you've never seen the Complaint and you              23   question, quite frankly. I don't. He is not an
 24   don't know what the specific allegations against you          24   employee of the department at this point. I
 25   are. True?                                                    25   don't -- I really don't know how to respond to that


                                                       Page 82                                                    Page 84
  1       A Correct.                                                 1   question. I rely on my team to tell me what I need
  2       Q I will represent to you that the Complaint               2   to know and when I need to know it.
  3   that's been filed in this case as it relates to you            3           MS. SNOW: Yeah, I have nothing further.
  4   specifically is your failure to act, specifically              4       Thank you for your time.
  5   during the time frame where you knew about Bearden             5           MR. TAULBEE: I don't have any questions
  6   and did not protect Teri Dean. What -- I mean, what            6       at this --
  7   are your thoughts about that?                                  7                  EXAMINATION
  8          MR. BUCHHEIT: Objection. Vague,                         8   QUESTIONS BY MS. WANG:
  9       ambiguous.                                                 9       Q Director Precythe, this is Christal Wang.
 10          MS. WANG: I will also object that                      10   I represent Director Kevin Reed, and I had a handful
 11       counsel's -- I'll join.                                   11   of questions.
 12          (Technical difficulty.)                                12           Would it be fair to say that some of the
 13          MR. BUCHHEIT: Christal, I think, got --                13   lawsuits against DOC and DOC employees are
 14          MS. WANG: I also wanted to object that                 14   dismissed?
 15       counsel is testifying. Thank you.                         15       A Yes.
 16          MR. BUCHHEIT: I'll join.                               16       Q Changing subjects, I was wondering if you
 17       Q (By Ms. Snow) I mean, Director Precythe,                17   could tell me what an exit survey or exit interview
 18   do you wish you knew that there were five lawsuits            18   is.
 19   pending against one of your correctional officers in          19       A When employees leave the department, they
 20   2018 and 2019? Is it something that would be                  20   have the opportunity to voluntarily complete an exit
 21   important for you to know?                                    21   survey with their supervisor prior to leaving to
 22          MR. BUCHHEIT: Objection. Vague,                        22   give us information about how we're doing, the
 23       ambiguous, compound.                                      23   department, or whatever.
 24       A Again, I rely on my team to make me aware               24       Q I know you already said this, but the exit
 25   of the things that I need to be aware of.                     25   survey or the exit interview is voluntary; correct?



                                                                                                   21 (Pages 81 to 84)
                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 21 of 39
                                      ANNE PRECYTHE 4/28/2021

                                              Page 85                                                     Page 87
  1      A Yes, it is.                                       1   been made aware of certain allegations in this
  2      Q And so this is a difference between a PREA        2   lawsuit for the first time today; right?
  3   investigation and an exit survey or exit interview;    3       A Correct.
  4   correct?                                               4       Q I think you stated earlier you've never
  5      A Yes.                                              5   seen the Complaint in this lawsuit; is that right?
  6           MS. WANG: I have no further questions.         6       A That's correct.
  7      Thank you so much.                                  7       Q I think you also stated you've never seen
  8           MR. BUCHHEIT: Does anybody else have           8   specifically what the allegations were against you
  9      questions? Okay. If you don't mind, I'd like        9   in this lawsuit; is that right?
 10      to take 10 minutes to look over the notes and      10       A Correct.
 11      I'll have a couple of follow-ups.                  11       Q This isn't the first time you've been
 12           Do you guys want to come back at let's say    12   sued?
 13      11:23?                                             13       A No.
 14           THE VIDEOGRAPHER: We're going off the         14       Q Is it your understanding that allegations
 15      record at approximately 11:12 a.m.                 15   in a lawsuit are -- are not necessarily true and are
 16           (Off the record at 11:12 a.m.)                16   just allegations?
 17           (On the record at 11:26 a.m.)                 17       A Yes.
 18           THE VIDEOGRAPHER: We're back on the           18       Q Can you say how often you're sued?
 19      record at approximately 11:26 a.m.                 19       A No.
 20                  EXAMINATION                            20       Q Why don't you know?
 21   QUESTIONS BY MR. BUCHHEIT:                            21       A Because we're an incredibly large
 22      Q Okay. Director Precythe, do you remember         22   department, and as head of the department, any time
 23   earlier we talked about interrogatories in this       23   people sue the Department of Corrections, I'm the
 24   case?                                                 24   named person.
 25      A Yes.                                             25       Q Do you have to time to read every lawsuit


                                              Page 86                                                     Page 88
  1       Q Do you know what interrogatories are?            1   that you're named in?
  2      A I do.                                             2       A I do not.
  3       Q What are they?                                   3       Q Why not?
  4      A Questions asked before -- or once lawsuits        4       A Because there's a lot of other things
  5   have been filed.                                       5   going on in the department besides lawsuits. We're
  6       Q And you answered interrogatory in this           6   responsible for things as wide as electric fences,
  7   case, didn't you?                                      7   Puppies for Parole, the healthcare, the food,
  8      A I did.                                            8   feeding 20,000 people three times a day, Probation
  9       Q Who did you work with to answer those?           9   and Parole. I mean, there's a tremendous number of
 10      A Matt Briesacher.                                 10   things that we have to deal with, leaky roofs,
 11       Q Okay. You and Matt worked together to           11   arresting pilots in St. Louis, just a whole
 12   reach those answers?                                  12   assortment of things in addition to culture change,
 13      A We did.                                          13   hiring new management.
 14       Q Okay. Is it fair -- I mean, the answers         14          I mean, the list just goes on and on of
 15   you worked on to reach with Matt, did those vary      15   all the things that we have to deal with in the
 16   substantially from the answers that were submitted    16   department, reentry initiatives, COVID, vaccines,
 17   to opposing counsel?                                  17   hepatitis C. I mean, there's just -- there's a lot
 18      A No.                                              18   of things that go on in our department. I can't be
 19       Q You're aware of -- are you aware of every       19   involved with every single thing.
 20   lawsuit you're in?                                    20       Q So I think you mentioned that you are sued
 21      A No, I'm not.                                     21   quite often; is that right?
 22       Q Okay. You're aware you're a Defendant in        22       A Yes.
 23   this lawsuit, though?                                 23       Q I think you mentioned that allegations
 24      A I am.                                            24   against you in lawsuits aren't necessarily true; is
 25       Q And you've been -- it's fair to say you've      25   that right?



                                                                                         22 (Pages 85 to 88)
                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 22 of 39
                                      ANNE PRECYTHE 4/28/2021

                                              Page 89                                                    Page 91
  1      A That's true.                                      1       Q And why?
  2       Q Is it fair to say that if every allegation       2       A We could be in the news for pay,
  3   in every lawsuit filed against you were true, you      3   legislation, again, Puppies for Parole, reentry
  4   might not have a job?                                  4   initiatives, cases against staff, allegations,
  5      A That would be true.                               5   treatment programs. I mean, there's -- there are a
  6       Q Are you aware of all the allegations in          6   number of reasons the Department of Corrections is
  7   this lawsuit?                                          7   in the news.
  8      A No.                                               8           MR. BUCHHEIT: I think that's all I have
  9       Q And it's true that some of the allegations       9       for now. I might have further questions if --
 10   you've just learned about for the first time today?   10       if any of you have further questions.
 11      A Yes.                                             11           MS. SNOW: I have nothing further.
 12       Q Have you ever heard of -- I think you           12           MR. BUCHHEIT: Nick? Christal?
 13   testified earlier you've never heard of Defendant     13           MR. TAULBEE: I don't have anything.
 14   Mosier, Mustain, or Reed; is that right?              14       Thank you.
 15      A I have not.                                      15           MS. WANG: I have no further questions.
 16       Q But you have heard about Bearden?               16       Thank you.
 17      A Yes.                                             17           MR. BUCHHEIT: Okay. I think we're done.
 18       Q Do you recall when you first heard about        18       We will read and sign.
 19   Bearden?                                              19           THE VIDEOGRAPHER: We're going off the
 20      A No.                                              20       record at approximately 11:31 a.m.
 21       Q Do you recall how you might have found          21           (Deposition concluded at 11:31 a.m.)
 22   out?                                                  22
 23      A No.                                              23
 24       Q So it could have been through e-mail?           24
 25      A It's possible.                                   25


                                              Page 90                                                    Page 92
  1      Q And it's also possible it could have been         1          CERTIFICATE OF REPORTER
  2   through staff?                                         2
  3      A Yes.                                              3         I, Julie Ann Whiting, Certified Court
  4      Q Like Matt Briesacher?                             4     Reporter within and for the State of Missouri
  5      A Yes.                                              5     and Registered Professional Reporter, do hereby
  6      Q But you don't know how you first found            6     certify that the testimony of said witness was
  7   out?                                                   7     taken by me to the best of my ability and
  8      A No.                                               8     thereafter reduced to typewriting under my
  9      Q Do you get a lot of e-mails?                      9     direction; that I am neither counsel for,
 10      A I do.                                            10     related to, nor employed by any of the parties
 11      Q How many?                                        11     to the action in which this deposition was
 12      A Hundreds. Upwards of a hundred a day,            12     taken, and further that I am not a relative or
 13   easily.                                               13     employee of any attorney or counsel employed by
 14      Q Do you remember every e-mail you ever get?       14     the parties thereto, nor financially or
 15      A I do not.                                        15     otherwise interested in the outcome of the
 16      Q Do you remember the content of every             16     action.
 17   e-mail you ever get?                                  17
 18      A No.                                              18
 19      Q Do you get e-mails with news articles?           19     _____________________________________
 20      A I do.                                            20       Julie Ann Whiting, CCR 830, RPR
 21      Q How often?                                       21       State of Missouri
 22      A Regularly.                                       22
 23      Q So it's fair to say DOC is regularly in          23
 24   the news?                                             24
 25      A Unfortunately, yes.                              25


                                                                                        23 (Pages 89 to 92)
                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 23 of 39
                                              ANNE PRECYTHE 4/28/2021

                                                       Page 93                                                Page 95
  1                ALARIS LITIGATION SERVICES                     1   STATE OF _______________)
  2
      May 13, 2021                                                2
  3                                                               3   COUNTY OF ______________)
      Mr. Zachary Buchheit
  4   Office of Attorney General                                  4
      207 West High Street                                        5   I, ANNE PRECYTHE, do hereby certify:
  5   Jefferson City, Missouri 65101
  6                                                               6        That I have read the foregoing deposition;
      IN RE: KEIL V. MHM SERVICES, INC., ET AL.; LYNNSEY          7        That I have made such changes in form
  7       BETZ V. EDWARD BEARDEN, ET AL.; ASHLEY
                                                                  8
          ZIESER V. EDWARD BEARDEN, ET AL.; TERI DEAN
                                                                      and/or substance to the within deposition as might
  8       V. EDWARD BEARDEN, ET AL.; JANE DOE V.                  9   be necessary to render the same true and correct;
          EDWARD BEARDEN, IN HIS INDIVIDUAL CAPACITY             10        That having made such changes thereon, I
  9
 10   Dear Mr. Zachary Buchheit:                                 11   hereby subscribe my name to the deposition.
 11                                                              12        I declare under penalty of perjury that the
 12   Please find enclosed your copies of the deposition of
      ANNE PRECYTHE taken on April 28, 2021 in the               13   foregoing is true and correct.
 13   above-referenced case. Also enclosed is the original       14        Executed this _____ day of _______________,
      signature page and errata sheets.
 14                                                              15   20___, at ___________________________.
      Please have the witness read your copy of the              16
 15   transcript, indicate any changes and/or corrections
      desired on the errata sheets, and sign the signature       17
 16   page before a notary public.                               18
 17   Please return the errata sheets and notarized              19               __________________________
      signature page within 30 days to our office at 711 N       20               ANNE PRECYTHE
 18   11th Street, St. Louis, MO 63101 for filing.
 19                                                              21
 20   Sincerely,                                                 22              __________________________
 21
 22                                                              23              NOTARY PUBLIC
 23   Julie Ann Whiting                                          24   My Commission Expires:
 24
 25   Enclosures                                                 25


                                                       Page 94
  1               ERRATA SHEET
      Witness Name: ANNE PRECYTHE
  2   Case Name: KEIL V. MHM SERVICES, INC., ET AL.; LYNNSEY
            BETZ V. EDWARD BEARDEN, ET AL.; ASHLEY
  3         ZIESER V. EDWARD BEARDEN, ET AL.; TERI DEAN
            V. EDWARD BEARDEN, ET AL.; JANE DOE V.
  4         EDWARD BEARDEN, IN HIS INDIVIDUAL CAPACITY
      Date Taken: APRIL 28, 2021
  5
  6   Page #_____ Line #_____
  7   Should read: ____________________________________
  8   Reason for change: ______________________________
  9
 10   Page #_____ Line #_____
 11   Should read: ____________________________________
 12   Reason for change: ______________________________
 13
 14   Page #_____ Line #_____
 15   Should read: ____________________________________
 16   Reason for change: ______________________________
 17
 18   Page #_____ Line #_____
 19   Should read: ____________________________________
 20   Reason for change: ______________________________
 21
 22   Page #_____ Line #_____
 23   Should read: ____________________________________
 24   Reason for change: ______________________________

 25   Witness Signature: ______________________________



                                                                                             24 (Pages 93 to 95)
                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 24 of 39
                               ANNE PRECYTHE 4/28/2021

         A           72:15             and/or 93:15       argumentative        53:10
a.m 2:20 7:9,13    AGREED 7:1           95:8                83:14            attached 4:24
  9:15,16,18       agreement 8:19      Ann 2:21 6:23      arrangement        attempted
  21:12,13,14,16   ahead 9:10           7:5 92:3,20         8:16               26:13
  49:25 50:1,2       81:12              93:23             arresting 88:11    attending 8:6
  50:4 52:17,18    al 1:14,22 2:5      Anne 2:18,19       article 4:2,6,11   attention 18:1
  52:19,21 79:13     7:16 73:3 93:6     4:22 5:13 7:4       4:14 41:21,24      50:6 55:6
  79:14,15,17        93:7,7,8 94:2      7:14 9:1 10:7       42:2,15,18,25      70:14
  85:15,16,17,19     94:2,3,3           93:12 94:1          43:4 46:22,24    attorney 5:14
  91:20,21         Alana 64:10          95:5,20             47:2,5,11 49:3     5:20 6:4 26:6
ability 92:7         66:12 67:5,21     answer 12:22         50:14 59:8,15      27:12 28:14
able 19:9            80:13              16:24 23:10         60:10,12,13        44:1 46:5
above-refere...    Alaris 6:18,23       28:23 29:21       articles 48:5        92:13 93:4
  93:13              7:22 93:1          29:22 31:14         90:19            Attorney's
abuse 10:24        allegation 89:2      35:18 36:9        Ashley 1:20          40:10
  11:9 39:4        allegations          47:20 48:18         33:9,13 38:3,4   attorneys 8:9
abused 63:17         10:23 11:7 19:9    52:1 54:1           93:7 94:2        August 61:8,24
  77:9               19:11,15 27:7      58:20,25          asked 13:1 36:1    authority 64:8
accent 14:6          46:21 47:13        66:16 83:17,18      65:18 76:20        65:4 66:20
acknowledge          48:14,19 51:11     86:9                77:12 86:4         66:23 67:1,12
  8:10,13            53:3 58:1         answered 86:6      asking 22:13         67:20,25
act 82:4             59:21 60:2,6      answers 11:23        23:21 28:5,25      68:3,4,8,10,12
action 10:20         63:13,16 74:7      12:2,6,13           29:2 44:2,2      aware 11:10,18
  65:3 70:3          74:16 76:17        86:12,14,16         65:13 83:6         11:18,22 12:8
  92:11,16           79:3 80:1         anybody 85:8       assault 4:6,15       12:18 14:19
actions 80:14        81:21,24 87:1     anymore 45:5         10:23 11:9         24:21,22 25:1
adding 17:16         87:8,14,16        anyways 32:14        27:7 39:4,7        31:7,11 32:10
addition 88:12       88:23 89:6,9      appearing 5:2        50:11 51:6         35:3,22
additional 71:21     91:4               5:13,19 6:2 8:7     59:11 74:17        36:25 37:16
administer 7:24    Allege 4:6,14       appointed 14:12    assaulted 63:17      37:18 39:2,19
administering        50:10 51:6        appointing 64:7      74:8 77:9          40:7,7 48:4,19
  8:14             Alleged 4:12         65:4 66:23        Assaults 4:12        48:21 51:20
administrative       59:10              67:1 68:3,4       assigned 62:19       60:8,21 62:9
  64:19 65:25      alleges 39:7        appreciate         assist 30:4          62:17 63:4,13
administrator      alleging 77:8        49:19 62:12       assistant 20:8       63:16 68:14
  15:6,7           ambiguous            71:9                21:5 61:15         69:12,16 71:19
Adult 64:8 67:2      16:24 18:9        appropriate          72:11              73:16 74:6,17
  67:3               19:7 23:17         24:12 65:6        Associated           76:7 77:3,11
AG's 26:20           28:21 35:17       approximately        46:18 47:5,11      77:22 78:2,3
ago 31:3,10,18       39:18 47:19        7:13 9:18         assortment           78:4,15 81:17
  31:22,22,22        48:17 54:17        15:25 21:12,16      32:19 88:12        82:24,25
  31:23,23           56:19 81:12        49:25 50:4        assume 13:18         86:19,19,22
  46:23 54:6         82:9,23 83:14      52:17,21 79:13      34:23 43:19        87:1 89:6
  56:1 71:9,10     Ammann 4:17          79:17 85:15,19      54:1 55:19
                     5:8 59:18          91:20               79:2                    B
agree 9:10 18:6
  46:9 71:11         68:21             April 2:20 7:12    Assumes 74:10      back 9:17 21:15
                   Analyst 15:13        93:12 94:4        assumption          25:20 32:7


                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 25 of 39
                              ANNE PRECYTHE 4/28/2021

 35:23 39:21         9:3,6 22:20        71:12 77:25       bunch 44:18           95:5
 50:3 52:20        believe 13:20        83:2 86:10                            chance 42:19
 57:15 58:3          14:12 21:1,18      90:4                      C             57:4
 62:24 67:5          21:20 25:24      Briesacher's        C 5:1,4 6:1 13:15   change 16:11
 68:7,11 79:16       30:7 38:21         72:10,24            88:17               23:10 88:12
 85:12,18            44:14 49:14      bring 73:15         called 2:19           94:8,12,16,20
Backues 1:2          56:5 61:10         77:25 78:9          25:25 76:3          94:24
 7:15 37:22,24     bell 26:21 37:23   Broadway            candidates          changed 62:18
Bangert 26:20      bells 76:5           25:25 26:1,7        36:16             changes 93:15
 27:10             best 23:23 92:7    broke 65:17         Capacity 2:13         95:7,10
basic 55:5         Betz 1:12 38:1     brought 19:4          93:8 94:4         changing 17:20
basically 21:25      51:13 53:4         47:24 57:15       careers 64:21         84:16
 28:11 31:23         73:2 93:7        bubble 76:4         Carolina 13:25      Chapman 21:6
 41:25 46:19         94:2             Buchheit 3:4          14:2,5,9,17,21    check 22:24
 51:4 57:1 58:4    Betz's 33:17         5:15 8:25,25        15:2              Chillicothe
 65:22               51:22              9:9,13 12:11,21   case 1:4,13,21        24:18 27:8
basis 21:22 31:3   bio 13:20            16:23 18:8          2:4,12 7:16         35:5,14 36:10
 32:19 71:24       bit 12:22 27:4       19:6 21:7,10        10:18 11:4,6        36:12 38:19
 71:24,24          bitch 76:4           23:16,25 24:3       25:6,7,11,16        60:21 62:16
 73:25             born 14:7,16         28:4,20 29:1        47:25 62:14         69:5,14 70:2
Bates 49:17        bottom 69:3          29:16,19,22         76:15 81:18,21      70:24 71:1,4,13
battery 24:5       Boulevard 5:4        31:12 35:16         82:3 85:24          76:4 77:4
Bearden 1:6,14     box 55:12            39:17 40:3          86:7 93:13          78:21 80:6,9
 1:22 2:5,13         56:22              42:6,19,24          94:2              Christal 5:21
 4:22 6:2 9:4      boxes 59:6           43:2,22 45:23     cases 25:9 31:5       9:6 49:4,12
 24:23 25:3,17     Boyles 64:10,11      47:4,18 48:16       34:9 47:23          82:13 84:9
 37:5 46:20          66:12 67:5,21      48:22 49:4          81:18 91:4          91:12
 47:15 48:13,14      75:15 80:13        49:20 51:24       category 69:23      christal.wang...
 51:22,23 53:3     Boyles' 80:21        52:7,10,15        cc 75:16              5:23
 53:5 57:14        break 21:8,19        54:16 56:18       cc'd 74:18          cited 41:22
 58:4,7 59:22        29:5 42:7          57:3,6,18,20      CCR 6:23            City 4:2 5:16,22
 60:18,19 61:8       49:22 79:8         58:10,15,24         92:20               6:6 8:8 11:6
 61:11,23 62:14    breaking 52:7        62:5 63:7,12      cell 77:19            13:19 14:11 26:1
 63:4,17,20          52:10 63:24        63:23 65:10       center 11:6           26:2,6,8 40:17
 64:4 67:15,21     Brendan 5:9          65:14 66:15         24:18 35:6          40:25 42:13
 68:6,14 69:4        59:24              66:22 67:24         38:20 62:20         47:6 93:5
 69:13 70:2,7      brendan.roed...      69:7 72:18          78:22             civil 78:11
 70:23 71:1,3,6      5:11               74:10,22          centers 14:23       claim 39:22
 71:12,18,21       Briesacher           75:12 79:10         16:4,5            claims 40:1
 73:3 81:8 82:5      20:24 27:18        81:11 82:8,13     Central 26:10         46:15 77:23
 89:16,19 93:7       27:23 28:9,16      82:16,22            26:15,18 29:8       78:6,16
 93:7,8,8 94:2       29:5 30:11,15      83:13,17 85:8     certain 87:1        clean 19:3,4
 94:3,3,4            30:16,19,22        85:21 91:8,12     CERTIFICATE         clear 12:25
Bearden's            31:19 33:5,9       91:17 93:3,10       92:1                22:15,17 47:4
 57:22,24            33:13,17,21,25   Building 25:25      Certified 2:21        57:12 60:17
beginning 77:14      36:5 47:24         26:2,7              7:6 8:3 92:3      clearly 47:1
behalf 8:23,25       70:18,22 71:2    built 17:16         certify 92:6        Clinic 5:8 59:19

                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 26 of 39
                              ANNE PRECYTHE 4/28/2021

  59:25            concluded          correction          Crystal 38:12,14 Defendant 2:14
clippings 41:5      91:21               14:22              77:13            5:13,19 9:7
  44:18            conduct 78:11      correctional        culture 16:11     76:8 77:5
closed 35:5        confirm 44:3         18:6 24:17,18      17:20,21 18:7    83:7 86:22
CLVS 6:18           45:11               29:12 35:5         61:19 88:12      89:13
collect 41:4       confirmed 14:14      36:22 38:20       currently 36:7   Defendants 1:7
come 13:6          confused 67:9        61:13 62:2,6,9     81:7             1:15,23 2:6
  30:24 32:9        74:2                69:13 75:6        custom 53:21      6:2 7:3 83:9
  34:24 36:19      confusion 20:12      77:4,22 78:15      69:19           delayed 54:10
  53:14 65:3       consent 8:16         78:22 82:19       cut 63:1         delete 53:18
  66:4,8 71:23     consistent 18:14   corrections         cutting 43:22    deleted 55:24
  85:12            contact 57:2         14:25 15:4,9                       department
comes 72:1          64:20 65:25         15:13,23 16:18            D         13:3 14:22
coming 54:5         68:11 80:15         18:5 22:21        D 5:9             15:8,14,22
  57:21            contained 57:11      27:16 28:13       DAI 39:11         16:12,13,14,18
comment 23:11      containing 4:20      29:11,15 36:19    daily 56:2 71:23  16:25 17:9
comments 23:9      content 90:16        44:22 60:20       data 17:18        18:5 19:23
  23:14 24:13      continue 79:19       61:16 64:21       date 7:12 14:16   20:7 22:20
Commission         CONTINUED            70:11 71:17        42:15,24 94:4    27:16 28:12
  95:24             6:1                 87:23 91:6        dated 4:2,4,7,8   29:11,14 35:13
commit 55:22       continues 12:15      93:15              4:10,12,15,17    35:20 39:5
communicate        contract 16:8      correctly 51:7       4:18,22 50:11    40:9 41:11
  17:12 34:25      control 62:20        55:14              55:16 59:8       44:22 60:20
communicatio...    coordinator        corresponde...       60:12 61:8       61:15,18,20
  22:10 26:17       39:13               26:25              68:22 75:5       64:21 70:11
  41:1 79:25       copied 74:13       corresponde...      daughters 13:21   71:17 80:20
  80:4,8           copies 4:24          27:1,9 32:24      David 43:17       80:22,23,24
community           74:24 93:12         33:2 44:3         Davis 38:16       83:24 84:19
  14:24 15:3,9     copy 75:19           74:18             day 53:14 54:22   84:23 87:22
  15:13 16:4        76:14 93:14       counsel 7:2,2        55:3 71:17       87:22,23 88:5
  17:15            Corporation 1:5      8:16,18 31:13      88:8 90:12       88:16,18 91:6
Compact 15:6       correct 12:12        35:17 82:15        95:14           depends 42:4
  15:12             13:21 14:18,23      86:17 92:9,13     day-to-day 39:7 deponent 8:1
comparable          20:14 22:23       counsel's 63:8      days 93:17       depos 10:11
  15:4              24:18 25:15         82:11             deal 16:7 55:1   deposed 10:19
complaint 73:11     27:22 29:9        counselor 46:16      88:10,15        deposition 2:16
  76:15,20 77:18    31:20 32:1          46:20             Dean 2:3 10:3     2:19 7:4,9,14
  81:23 82:2        34:12 35:10       COUNTY 95:3          25:11 38:6       7:19 8:4,6
  87:5              43:16 51:18       couple 85:11         77:7 82:6        10:22 23:20
complaints          52:25 54:9        court 1:1,10,18      83:7 93:7        25:5,24 91:21
  18:10,13,25       59:11 63:6          2:1,9,21 7:6,18    94:3             92:11 93:12
  19:15 39:10       66:1,2,4 67:8       7:24 8:2,3 10:1   Dean's 33:6       95:6,8,11
  73:12             70:21 72:20         63:1 81:8 83:8    Dear 93:10       depositions
complete 84:20      75:2,7 82:1         92:3              deciding 64:18    10:8 11:8
compound 28:4       84:25 85:4        covering 59:7       decision 68:2     76:25
  28:21 47:19       87:3,6,10 95:9    COVID 88:16         decisions 66:1   deputy 20:7
  48:17 82:23       95:13             created 44:8        declare 95:12     21:1 23:4

                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 27 of 39
                                ANNE PRECYTHE 4/28/2021

desired 93:15        65:4,8,22,23       documents          54:11,21 55:2     Elijah 6:3 9:4
desk 41:23           65:23 66:17         4:20 12:10        55:6,7,11,18        37:10 74:6,7
  71:23              80:18               75:21 76:2        56:2 69:19          75:7 76:7
despite 46:4       disagree 18:16       Doe 2:10 34:2      73:10,14,16,20    eliminating
difference 85:2      18:17               93:8 94:3         73:24,25 74:2       45:17
different 16:3     disagreed            doing 8:15 9:22    74:4,24 90:9      Email 4:17
  66:18 67:13        80:17 81:1          35:1 84:22        90:19             emphasis 73:24
difficulty 52:6    disagreements        Donna 21:5       earlier 44:17       employed
  63:22 82:12        83:5               door 30:25         59:22 61:10         60:20 92:10
direct 50:6        disciplinary          34:24             62:3 69:18          92:13
directed 65:8        74:14 80:14        due 10:2 47:16     70:17 75:14       employee 10:18
  75:6             discipline 74:24      63:5 66:14        76:24 77:12         71:25 78:14
direction 92:9       75:25               74:15 78:16       80:12 81:5,22       83:24 92:13
directly 20:3      disciplined          Dunn 1:6 46:21     85:23 87:4        employees
  21:19,21,25        74:15               47:15 57:1        89:13               15:25 16:19
  22:4,6,7,12,18   discovery 2:20        58:5,6          early 48:21           61:16,19 80:18
  25:21 27:21        12:14              duties 39:7        67:17 71:14         84:13,19
  29:7 30:13,16    discretion 23:14                      easier 49:9         employing 17:13
  30:20 67:6       discrimination                E       easily 90:13        enclosed 93:12
  68:25              10:18 18:12        E 5:1,1 6:1,1    east 13:25            93:13
director 9:1,21    discuss 27:24        e-mail 4:4,8,10  Edward 1:6,14       Enclosures
  13:12 14:12        64:13 66:6           4:18,22 27:5     1:22 2:5,13         93:25
  15:3,17,20,22    discussed              30:24 33:3       4:22 6:2 9:4      ensure 19:14
  16:17 18:4         64:23                41:16,22 42:1    24:23 25:3,17       20:1
  20:6,8,23        discussion 9:14        42:3 43:20       37:5 46:20        entitled 4:6,11
  21:2,17 22:9       66:7 68:1            44:18 45:10,13   47:15 48:13,14      4:14,20
  22:10 23:18      discussions            45:19 46:6,7     51:22,23 53:5     errata 93:13,15
  26:17 28:10        71:5                 48:4,6,8,9,24    57:13,22,24         93:17 94:1
  28:25 31:17      dismissed 84:14        52:4,23,24       58:4,7 60:18      Esq 5:4,8,9,15
  41:1 43:25       District 1:1,1,10      53:7,9,22,25     60:19 61:7,11       5:21 6:5
  45:20 46:3         1:10,18,18 2:1,1     54:3,7 55:12     61:23 62:13       established
  49:20 50:5         2:9,9 7:17,18        55:16,17,21,23   63:17 64:4          29:6 52:4
  51:4 52:22         10:1,1               56:22 57:16      67:15,21 68:6       67:18 69:18
  56:8 57:3        division 14:24         57:23,25 61:7    68:14 73:2        estimate 10:12
  58:19 63:4,15      17:4,4,5,6           61:12,12,14      81:8 93:7,7,8     et 1:14,22 2:5
  64:9,24 65:21      20:5,12 22:8         68:21 69:23      93:8 94:2,3,3       7:16 73:3 93:6
  66:11 67:1         64:8,9 65:4,5        70:1,9 71:20     94:4                93:7,7,8 94:2
  72:16,22           65:23 66:11,17       71:22 72:5,15 Edwards 43:17          94:2,3,3
  79:18 80:19,21     66:25 67:2,3         72:23 73:5,9   eight 21:20         events 71:10
  80:24 82:17        68:3,4               89:24 90:14      31:22             eventually
  83:18 84:9,10    divisions 17:3,7       90:17          either 11:3 12:14     53:16,17
  85:22            DOC 43:14 44:5       e-mailed 43:6      12:19 27:1        everybody 37:2
Director's           44:10,11 84:13     e-mailing 44:10    36:22 39:22       evidence 74:11
  45:25 61:22        84:13 90:23        e-mails 13:7       39:25 41:4,22     evidence-bas...
  72:19            document 4:20          41:13,14,17      62:19 64:5          15:11 17:14
directors 20:5       33:3 45:25           44:23 45:15    electric 88:6       Examination
  20:12 22:8         72:19 75:20          53:14,15,18    Electronic 15:10      3:2,3,4 9:19

                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 28 of 39
                                ANNE PRECYTHE 4/28/2021

 84:7 85:20            72:13,24 73:19      56:4 59:1       frequently          88:18
exchange 61:19         77:10 79:2          63:14 79:10       32:16,22        goes 16:13
Excuse 61:3            84:12 86:14      finish 27:3        full 10:6           28:17 88:14
 72:9                  86:25 89:2       finished 79:6      fully 36:6,11     going 10:5 13:5
Executed 95:14         90:23            fire 37:1 80:16    further 8:13        21:11 22:1 24:3
executive 19:25     fall 69:23             80:25 81:3        70:8 79:9         27:3 31:5 34:1
 20:8 21:5          familiar 18:24      fired 78:16,21       83:15 84:3        40:12,13,14
 43:14,20 44:5         25:9 26:22          81:1              85:6 91:9,10,11   41:19 42:5,21
 44:10,11 61:15        26:23 44:11      firm 60:5            91:15 92:12       43:9 44:21
exhibit 4:1,2,4,5      47:21 78:23      first 55:7 61:18                       45:15,21,22
 4:8,9,11,13,16        78:24               74:5 87:2,11             G          45:24 46:10
 4:18,19,20,21      far 28:16              89:10,18 90:6   gauge 32:17         46:13 49:2,24
 41:20 42:10        fast 42:22 46:11    fit 17:9 23:15     Gavin 60:6          50:6,17 52:16
 43:9 49:3,8,9      FBI 34:19,25        five 10:13 24:22   General 5:14,20     54:12 56:4
 49:15 50:6,7          35:3,12 36:3        25:2,9 76:25      6:4 93:4          58:15,20 59:2
 50:21 51:3,5,9        40:9 80:5           81:7,18 82:18   General's 26:6      61:4,4 65:9,15
 56:5,13,25         FBI's 35:12            83:11             27:13             67:22 68:20
 57:12 58:3,14      February 14:13      five-minute 21:8   Generals 28:14      70:5,10 72:3
 58:16,17,22           14:14 25:16         79:7            George 38:8         72:14 74:25
 59:3 60:16         Federal 81:7        focus 19:1,12      get-go 49:12        78:7 79:12,19
 61:5 62:25            83:8             focused 17:23      getting 44:4,23     81:11 83:9
 63:11 69:7,10      feeding 88:8           19:8 56:17      give 23:13,25       85:14 88:5
 72:4,5 75:1,1      feel 17:10          folks 35:13          27:25 28:18       91:19
exhibits 4:24       feels 47:24         follow 47:23         30:23 41:5      Good 9:21 69:9
 41:13 67:17        felt 31:7,10,24     follow-ups 85:11     42:19 45:18,18 gotten 55:23
exit 84:17,17,20       32:10            following 69:4       49:8 57:3       Governor's 80:1
 84:24,25 85:3      fences 16:7            70:1              58:18 84:22       80:5,9
 85:3                  88:6             food 88:7          given 10:8,11,22 Gray 38:12
Expires 95:24       fight 45:21,24      foregoing 95:6       11:11 12:7,20   great 9:13 49:18
explain 15:20       figure 13:1            95:13             12:20 13:4      Greenwood 5:4
exposed 77:18          67:22            forget 15:7,7        42:1 57:16      ground 23:19
expressly 7:8       figured 36:9        forgot 51:17         62:10 71:17     group 19:20
                    filed 23:12         form 44:19 61:12     75:19 76:14       44:10,12
         F             24:23 25:16         95:7              76:25 77:21     guard 4:6,11,15
faces 59:6             28:3 33:25       Former 46:15       gives 22:22         46:15,20 50:11
facilities 16:6        34:14,17 82:3    forth 46:22          41:10 66:24       51:6 59:10
  34:20 36:4           83:7 86:5        forward 19:19      giving 22:24      guards 37:1
  41:9                 89:3                77:17             23:11           guess 11:3 12:17
facility 62:10      filing 93:18        found 81:6         go 9:10 25:20       16:17 30:18
fact 35:11 44:4     fill 36:17             89:21 90:6        35:20 41:24       33:2 37:21
facts 74:10         final 66:24         four 17:3 20:5       42:23 49:8        39:14 49:13
failure 82:4        financially 92:14      22:7 37:14        50:14 52:12       54:10 62:8
fair 12:9 19:2,21   find 36:16 49:10    frame 32:8           55:9,19 58:3      64:4 66:12
  22:2 41:14           93:12               82:5              59:14 62:24       67:9,9 74:1
  43:19 46:6        finding 36:18       frankly 83:23        63:11 67:20     guilty 57:2 58:6
  47:8 53:1         finds 30:22         frequency 31:9       67:25 71:20     guy's 59:6
  55:19 63:13       fine 9:12,23           32:2,11           75:9,21 81:12   guys 25:21 26:1

                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 29 of 39
                            ANNE PRECYTHE 4/28/2021

  45:16 85:12    hearing 70:25        44:5,19 46:1,7      17:14             J 5:8 6:5
                 held 7:19            47:3 52:23,24     institutions 16:3   Jane 2:10 34:1
        H        help 24:9            53:19,22            16:8,11 17:2,20     93:8 94:3
H.C 13:15        helped 19:3          54:23 57:13         36:14 67:2,4      January 14:15
handful 84:10    helping 17:12        68:25 72:17       interested            64:12 67:6
handle 28:14       19:8               72:19               92:15             Jeff 20:15 26:1
 30:12 65:5,24 Henry 13:15          incarcerated        interrogatories       26:2,8
 68:2 75:16      hepatitis 88:17      37:22 38:19         11:19,23 85:23    Jefferson 5:16
 78:10           Hey 21:7 23:25     incident 76:3         86:1                5:22 6:6 8:8
handled 66:25      49:20            inconsistencies     interrogatory         13:19 14:11
handles 27:13    Higgins 21:5         17:2                86:6                26:6 40:25
 27:17 28:12     high 5:16,22       incorrect 26:14     interrupt 63:24       93:5
 29:12,18,25       6:5 78:7 93:4    increased 17:17     Interstate 15:6     Jenifer 5:4 8:23
 30:2 39:13      highlight 43:11    incredibly 87:21      15:12               9:9,24 21:7
 80:13,16        hired 30:4,6       INDEX 3:1 4:1       interview 84:17       42:25 43:22
handling 80:17 hiring 88:13         indicate 8:18         84:25 85:3          47:4 49:7,20
 81:1            honestly 30:21       93:15             interviewed           52:7,10 63:1
happen 39:16       44:7 54:20       individual 2:13       37:17 38:24         63:23 65:16
 66:13 67:10,12    69:16 71:18        8:18 93:8 94:4      40:8                69:7
 71:16           hook 58:8          individuals         interviewing        Joan 5:3
happened 35:9 hope 69:3               47:17               35:14             job 15:2 62:17
 35:23           hours 54:22        information 13:2    investigated          89:4
happening        housing 62:20        22:7 24:11          39:11             John 1:6 4:17
 17:25 36:3      Human 17:6           31:6,8,11 41:10   Investigates          5:8 6:18 7:21
 41:6 67:11      hundred 90:12        41:25 42:3          4:14                46:21 47:15
 70:19           Hundreds             51:16 74:24       investigating         57:1 58:5,6
happens 17:24      90:12              77:25 83:21         39:5 80:5           59:18 68:21
harassed 63:17 husband's 13:14        84:22             investigation       john.ammann...
 74:7 77:8                          informed 28:2         12:15 34:20         5:11
harassment               I            29:10 35:21         35:4,12 62:3      join 82:11,16
 10:24 11:9 18:7 idea 15:21 76:11     35:23 70:15         64:5 68:15,19       83:19
 18:11,18,19,20    77:2             initiatives 88:16     69:4,12 70:2,7    jsnow@jmsllc....
 18:21,23 19:5   ignore 73:20         91:4                70:23 71:13,18      5:6
 19:10 27:7        73:22            inmate 4:6            71:21 85:3        Julie 2:21 6:23
 39:4 74:16      imagine 10:8         46:15 50:10       investigations        7:5,21 8:2
hard 32:21         54:6               51:6 53:4           35:1 36:3           20:17 24:9
 36:16 74:23     immediate 55:6       63:5                39:15 46:14         92:3,20
head 22:4        immediately        inmates 4:12          51:3 57:1           93:23
 43:21 87:22       39:20              16:1,20 59:11       70:12,19 71:1,3   July 59:9 60:13
headed 17:8      impact 18:2        ins 21:25             71:6                67:17
heads 43:15      important 61:21    inside 16:10        involve 31:5        June 43:5 45:8
 44:6,9,12         82:21 83:3,8       17:18 27:16       involved 25:18        45:21 46:8
heads-up 77:21     83:12              36:19               29:15 63:5          47:3,14 48:10
healthcare 16:8 impression          instance 2:19         74:20 78:14         48:12,21,24
 88:7              45:19            institution 19:25     88:19               49:2 50:11,23
heard 18:10      improper 83:16       64:8                                    50:24 51:10,17
 89:12,13,16,18 inbox 41:23         institutional              J              51:17,20 52:9

                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 30 of 39
                            ANNE PRECYTHE 4/28/2021

  52:23,24 53:1    84:10             73:11 74:5      lawyer 12:10           93:1
  53:5,5,7,9     kind 15:1 16:17     75:21,24 76:17     30:3             little 12:25 13:4
  54:3,12 55:15    16:20 18:14       77:7,16 78:20   lawyers 60:5           13:20 27:4
  55:16,17 56:6    19:1,4,20 22:3    79:3 80:12,13   lays 47:1              46:11 59:6
  56:7,8 57:13     23:13 27:4,17     80:14 81:5,17   leadership 17:1     live 13:23,24,25
  57:16 58:2,5     27:25 28:1,6,7    81:20,24           19:22,24 29:7       14:1
  63:3,3,18 64:6   28:15 29:6        82:21 83:22     leaky 88:10         lived 14:9
  67:16,19 68:11   34:23,25 39:4     83:25 84:2,2    learn 28:1          lives 13:19
  73:1,8 75:6      41:5 44:17        84:24 86:1         30:22            located 25:21
jury 15:21         46:10 51:4        87:20 90:6      learned 89:10       location 26:5
justice 15:12      54:20,25         knowledge        leave 63:20         locations 7:20
  35:13 40:9       55:3 58:12        60:15 62:21        64:4,11,20       Logan 38:14
                   61:12 62:15       74:23 76:16        65:24,25            77:13
         K         75:10,23         known 81:13         67:22 68:6,6     long 17:25 45:6
Kamykowski         80:13,16                             80:15 84:19         59:7
  60:5           Klein 38:10                L        leaving 84:21       longer 26:24
Kansas 4:2 11:6 knew 32:9 53:2      L 5:19           left 67:6              60:20 62:18
  40:17 42:13      53:3 58:19       laid 47:2        legal 5:8 7:22         78:21
  47:6             67:18 68:19      large 56:1 87:21    27:14 28:14      longest 55:11,18
Karen 1:2 7:15     81:8 82:5,18     largest 16:8,14     31:4,19 59:19    look 70:7 73:13
  22:11 24:11    knock 30:24        late 30:7 67:16     59:25 72:8,9        85:10
  33:21 37:19      34:24            law 5:3 59:20    legislation 91:3    looked 46:22
  37:22,24 41:3 know 12:15 13:5       60:1,5         let's 14:19 34:5    looking 70:11
  43:6 44:20,24    13:6,7,8 15:1    lawsuit 10:3        85:12            looks 43:5,10
  45:20 46:19      17:8,9 24:15       11:25 23:12    lethal 16:7            45:10 50:22
  46:21 48:15      25:9,17 26:20      24:14 29:14    letter 75:5            50:24 75:5
  50:22 51:11,12   26:25 27:12        30:23 33:6,9 letting 43:11         lot 13:1 16:12 17:1
  51:21 52:5       27:14 28:1,7,8     33:13,17,21,25 level 39:10            17:11,16,17,25
  53:2 57:2,15     28:13,15,24        46:22 47:16    limit 27:4             18:10 35:19,23
  58:4             29:1 30:9,18       51:21,22 53:4 line 73:20 94:6         36:13 39:2
Karen's 47:16      30:20,25           57:14 64:5        94:10,14,18,22      70:4,10,13
keep 35:21         34:11 35:2,8       76:8,11 77:5   lines 78:8             71:23 88:4,17
  46:12 50:17      36:2,10 37:5,7     79:4 80:2      list 26:13 61:17       90:9
keeps 28:2         37:9,9,12,19       83:7 86:20,23     88:14            Louis 5:5,8,10
Keil 1:2 7:15      37:21,23           87:2,5,9,15,25 listed 26:12           6:19,24 40:19
  37:19 46:19      38:20,21 39:1      89:3,7            38:18 57:14         88:11 93:18
  48:15 51:11,12   39:3,25 43:11    lawsuits 4:6        59:21 60:5       love 46:12
  57:2,15 58:4     43:25 44:7,8       9:25 23:9      lists 43:14 58:7    low 24:6
  93:6 94:2        44:12,15 45:16     24:16,23 25:2 litigation 6:18      lower 44:12
Keil's 33:21       54:2,2,4,20        25:18 27:13       6:23 7:23        Lynnsey 1:12
  51:21 53:2       54:22,24           28:2 34:5,13      12:11 13:3          33:17 37:21
Kemp 20:17,17      55:4,23 57:7       46:15 50:10       27:18,24            38:1 51:13,22
Kempker 20:17      57:15 58:8,19      51:3,5 56:25      28:12,17 29:12      53:4 73:2
  20:18,18         60:18,19,23        60:2,7 76:25      29:17,25 30:2       93:6 94:2
Ken 21:6           60:25 61:11,23     81:7 82:18        30:12 31:1,11
Kevin 5:19 9:7     65:17 70:6,16      84:13 86:4        31:25 32:20              M
  37:12 78:25      71:15 72:12        88:5,24           47:22 63:5       M 5:3


                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 31 of 39
                             ANNE PRECYTHE 4/28/2021

ma'am 38:11         29:4 30:6,20     mind 85:9          Mosier 6:3 9:4    22:14 35:1,22
majority 62:16      32:15,20 40:5    mine 59:7           37:10 59:22      37:2 40:7
making 24:13        43:24 44:14      minute 41:13        74:6,7,15 75:7   42:6 47:9,24
 57:10 58:11        45:11,14 47:8     43:23              76:1,7 89:14     49:13 50:17
manage 17:18        48:4 52:14       minutes 85:10      mouse 43:12       54:24 58:3
management          53:8,12 54:10    Mis 51:24           45:8             59:15 66:6
 17:24 88:13        54:11,20 56:12   misconduct         move 56:4 59:1    67:14 73:15
manager 20:7        57:22 58:12       19:16 78:1,17     moved 14:10       75:9,10 76:2
 21:6               63:23 64:18       80:10             moving 19:19      78:2,3,9 81:16
manner 8:17         65:19 66:11      Missouri 1:1,10    Mustain 6:3 9:5   82:25 84:1,2
March 68:22         67:4,13 70:10     1:18 2:1,9,21      37:7 59:22     needed 18:1
 69:11,17 71:7,8    74:1 75:19        4:6,11,14 5:5      77:3,9,18        31:7 32:10
mark 69:10          81:13 82:6,17     5:10,15,16,21      78:20 89:14      70:6,16
marked 43:9         86:14 88:9,14     5:22 6:4,6,19                     needing 69:23
 49:3 50:7,20       88:17 91:5        6:24 7:18 8:4             N       needs 24:12
 56:5,12 59:2      means 15:23        8:8 10:1 13:18    N 5:1 6:1 93:17   65:2 67:21
 60:16 72:4,4       73:11             14:7 15:5,23      name 7:20,21    neglect 18:7
married 13:12      meant 56:11        16:3,9,15 18:5     8:20 9:24      neither 92:9
masks 37:2         media 24:13        34:21 36:4,7       10:6 11:4,4,5  never 37:17
math 55:14          44:21 48:1,2      46:15 50:11        13:14 26:21,22   38:24 81:23
Matt 20:24 21:2    meet 28:17,18      51:6 59:9          26:22 30:9       87:4,7 89:13
 23:6,13 27:18      31:18 32:3,6      62:10 92:4,21      34:1 37:22,23 new 51:12 56:13
 27:23 28:9,16      32:14,17,21       93:5               37:24 41:2       88:13
 29:5 30:11,15     meeting 31:2,4    misstate 31:16      46:4 51:13     news 4:2,4,8,10
 30:16,19,22        32:13 33:5,8      73:18              57:23,24         41:11,21,24
 31:7,10,18,24      33:12,16,20      misstates           75:16 77:13,16   42:15,18 44:16
 32:3,6,17,18       33:24 34:8        29:20 31:12        77:16 78:23      44:18,20 45:7
 33:5,8,13,16      meetings 27:24     40:3 48:22         78:24 94:1,2     50:23 56:6
 33:21,24 34:4      33:1              51:25 56:19        95:11            90:19,24 91:2
 36:5 47:24        member 43:20       63:7              named 10:3        91:7
 70:18,22 71:2      64:19 66:14      misstating          25:6,14,14     News-Leader
 71:12 72:10,24     76:3              63:10              29:13 76:11      4:14
 77:25 86:10,11    Members 43:14     mistreatment        77:1,5 83:10   Newsletter
 86:15 90:4         44:6,11           19:16              87:24 88:1       40:21
matter 7:15        memo 33:3         MO 93:18           names 20:10,11 newspapers
 64:19 72:1        memorialized      mom 14:4            21:20 34:8       40:15,23
matters 31:1        33:2             moment 46:23        38:18          Nick 91:12
 32:20 64:9,13     mentally 12:17    Monitoring 15:11   nature 73:10    Nicolas 6:5 9:3
 64:18 66:25       mentioned         month 31:19         78:8           nicolas.taulbe...
 68:1 70:13         88:20,23          55:3              near 36:13        6:7
 78:10,14          mentioning        monthly 28:18      necessarily     Niehaus 6:18
MDOC 4:20,20        51:12             31:2 32:13,14      47:25 48:5       7:21
mean 19:1 20:1     met 31:6,23       months 31:3,10      53:8 87:15     nine 38:18 83:11
 21:25 22:3,17      32:5,13 34:4      31:18,22,22        88:24          normally 39:9
 24:15 25:7,8      MHM 1:5 7:15       32:15 55:3        necessary       Norman 20:15
 27:25 28:6,7       93:6 94:2         83:12              31:24 95:9     North 5:9 6:19
 28:17,19,24       middle 58:5       morning 9:21       need 17:1 22:14   6:24 13:25

                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 32 of 39
                                ANNE PRECYTHE 4/28/2021

 14:2,5,9,17,21    offender 15:10       Oh 10:14 42:21      outcome 92:15        80:15 91:2
 15:2                17:5,19,24           47:7 52:2         outlets 19:9,13    penalty 95:12
notarized 93:17      18:2 39:7 63:6     okay 10:14,22        19:15             pending 9:25
notary 93:16         63:18,18 73:11       11:8,13,18,22     outs 22:1            25:2 28:2
 95:23               73:17 74:8           13:18 14:6,16     overall 15:19        47:22 48:14
notes 79:8           77:12                14:19 15:1 19:1   oversaw 15:9         64:5,6 76:12
 85:10             offender/inma...       20:3 23:23,24     oversee 41:9         81:7 82:19
notice 2:22          17:22                24:6 25:11,16     oversees 27:18     people 16:1 17:8
 47:14 48:13,17    offenders 16:10        26:17 30:1,11     oversight 15:25      19:20 21:19
notified 34:13       16:20 19:13,14       30:18 32:2,12                          22:6 26:12,15
 34:16,19            20:2 27:15           34:23 36:6,21              P           27:20 29:24
number 7:16          38:18 73:13          42:5,6,8,23       P 5:1,1 6:1,1        35:14,21 36:18
 18:24 36:15       offhand 78:19          43:2,3,3,3,5      p.m 46:7 50:25       43:18 44:13
 49:9 56:1         office 5:14,20         44:16,24 45:2     page 3:2,3,4         87:23 88:8
 88:9 91:6           6:4 20:6,23          45:7 46:2,10        4:2,4,5,8,9,11   people's 20:10
numerous 67:15       22:8 25:22           47:13 48:9,12       4:13,16,18,19    performance
                     26:5,7,8,10,15       48:20,25            4:21 49:9,14       81:4
       O             26:18,21 27:13       49:2 50:17,20       49:16 51:2       perjury 95:12
O 73:10,20 74:3      28:10 29:8,24        53:15 55:14         56:24 57:11      person 8:6,14
oath 8:14            30:2,25 31:5         56:20,24            58:13 64:17        24:12 29:11,18
object 12:21         34:24,25 39:6        58:23 59:6,18       93:13,16,17        32:24 36:2
 40:13 81:11         39:20 40:10          60:9 61:23          94:6,10,14,18      87:24
 82:10,14 83:15      61:22 67:1           62:24 63:14         94:22            personally 37:5
objection 9:10       72:1,7,24            68:5 72:3,10      paid 18:1            37:7,9,12 39:6
 9:11 16:23 18:8     73:14 78:12          72:13 73:1,18     paperwork            61:11 76:18
 19:6 23:16          80:1,5,9 93:4        74:1,5 75:13        74:14              77:1
 28:4,20 29:16       93:17                79:19,22 81:5     parentheses        personnel
 29:19,19 31:12    officer 15:15          85:9,22 86:11       73:21 74:3         66:24 70:12
 31:13 35:16         39:8 64:18           86:14,22 91:17    parole 15:5,14     physically 8:11
 39:17 40:3          66:13 75:7         Olsen 38:4            16:2 17:5 88:7   pictures 35:14
 47:18 48:16         76:11 77:4         on-line 13:20         88:9 91:3        piece 58:13
 48:22 51:24       officer's 74:14      once 31:19 32:3     part 43:20 44:5    pieces 27:19
 54:16 56:18       officer-based          32:3,14,16          55:11 61:19      pilots 88:11
 58:16,21 62:5       17:22                45:3 86:4         participating      place 19:17 20:2
 63:7 65:10,11     officer-on-off...    ones 69:21            8:5,9              73:23
 66:15,22            18:20              open 76:2           particular 19:25   Plaintiff 1:3,13,21
 67:24 74:10       officer-on-offi...   operate 16:5          65:1,2 70:9        2:4,11 11:4,5
 74:22 82:8,22       18:19              operation             73:9               34:1 51:13
 83:13,13          officers 18:6          36:20             parties 8:15         58:4
objections 8:17      24:17 27:15        opinion 62:1          92:10,14         Plaintiff's 4:1
 83:20               29:13 36:22        opportunity         party 25:14          42:9
objects 67:13        59:21 61:13          84:20             patience 79:22     Plaintiffs 2:20
obviously 24:15      62:2,6,9           opposing 86:17      patients 62:21       5:2 7:2 8:24
 27:12 28:13         65:24 69:13        OPS 28:11           Paul 10:16           9:25
 71:8 75:25          77:22 78:16        original 4:24       paused 36:10       planned 62:4
occurred 27:8        80:9,15 82:19        93:13             pay 63:21 64:4     planning 61:24
October 83:10      Offices 5:3          originally 34:14      67:22 68:7         66:18

                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 33 of 39
                               ANNE PRECYTHE 4/28/2021

pleaded 58:6         23:19 28:25         72:15,18          64:1 65:17      83:25
please 7:24          31:17 43:25       Production 11:19    83:23 84:1    reason 38:21
  8:18 10:6 52:2     45:20 46:4          11:24            questions 9:20   71:22 76:22
  65:18 75:2         50:5 51:4         Professional        79:21,23 84:5   94:8,12,16,20
  93:12,14,17        52:22 56:8          2:21 20:6,24      84:8,11 85:6,9  94:24
pleasure 80:19       58:19 63:4,16       22:8 28:11        85:21 86:4    reasons 91:6
  80:24              65:21 72:22         72:1,7 73:14      91:9,10,15    recall 10:21 11:5
pled 57:2            75:2 79:18          78:12 92:5       quick 21:8,18    11:7 27:2,11
plug 24:3            82:17 84:9        Professor           49:22 52:13     33:5 34:7,8
point 25:17          85:22 93:12         59:25            quickly 69:21    35:7,7,24
  38:19 45:16        94:1 95:5,20      profile 78:8        75:10           36:14 37:4
  47:8 64:20       Precythe's          program 14:5       quite 83:23      40:11 43:3
  66:9 69:9          72:16             programs 17:5       88:21           44:8,20,22
  83:24            prepare 11:13         91:5                              50:16 56:2
Pojmann 22:11      prepared 12:16      protect 82:6            R           68:18 69:16
  41:3,4,22 43:6     25:12 81:18       providing 16:10 R 5:1 6:1           69:25 70:25
  50:22 52:5       present 8:11        public 14:22    radar 58:8          71:5,10,18
policies 20:2      press 22:21,22        15:9 93:16    raised 14:8         75:22 78:18
  39:3               23:7,14 41:5,6      95:23         raped 46:16         89:18,21
population           46:18 47:5,11     pull 41:12,19,24  47:17           receive 44:16
  17:19 18:3       pretty 43:18          42:5 47:8     raping 48:15        73:25 74:23
  73:17              69:20 83:2          63:11 74:25     63:5            received 45:20
possession         primarily 18:21     Pulliam 20:21   reach 86:12,15      46:6,7 51:16
  12:18            prior 24:12 31:9      20:22         read 24:10          52:4
possible 34:4        31:21 48:22       puppies 46:12     40:15,17,19,21 receiving 43:19
  34:10,10 35:19     51:25 56:19         88:7 91:3       40:24 41:12,17    73:5 75:22
  35:22 56:20        58:2 61:21        purposes 2:20     41:24 42:2      recipients 44:4
  56:23 71:2,11      84:21             pursuant 2:21     47:25 48:2,5 recognize 77:16
  78:18 89:25      prison 4:11,15      put 47:14 48:13   48:6,24 51:7    recognized
  90:1               22:1 59:9           48:16 63:20     53:8,10,11,21     61:20,22
Possibly 64:15     prisons 17:4,18       64:3,18 68:5    53:24,24        recollection
post 59:3            36:7                68:11           54:13,21,23       59:23 60:3
Post-Dispatch      probably 14:7       putting 65:24     55:5,9,20,25 record 7:11 8:19
  40:19              15:21 40:13         80:14           56:2,15 59:12     9:14,15,16,18
potato 13:17         54:6 56:11                          69:22 73:7        10:6 21:11,13,14
practice 53:20       66:13 83:2                Q         74:2,4 87:25      21:16 24:10
  53:21,23 65:2    probation 15:4      qualified 36:16   91:18 93:14       43:8 49:25
  69:19              15:14 16:2 17:4   quarter 32:3,16   94:7,11,15,19     50:1,2,4 51:2
practices 15:11      88:8              quarterly 71:24   94:23 95:6        52:13,17,18,19
  17:14 20:1       procedures          question 12:23 reading 43:4         52:21 57:12
PREA 34:16           39:3               23:17,21 24:8    54:11 58:13       60:17 79:12,14
  39:12,13 78:11   proceeding           28:5,8,23        60:10 69:25       79:15,17 85:15
  85:2               8:10,12,17         29:1,23 33:11    73:24             85:16,17,19
Precythe 2:18      process 45:17        40:14 41:20    real 52:13          91:20
  2:19 4:22 5:13   produced 12:11       52:1,2 57:9,18 really 23:19 36:1 Recorded 2:16
  7:4,14 9:1,21      44:1 45:13,23      57:20 58:10      36:18 55:25       2:19 7:3,14
  10:7 21:17         45:25 50:21        58:18,25 62:11   56:2 70:25      recurring 32:18

                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 34 of 39
                               ANNE PRECYTHE 4/28/2021

reduced 92:8         33:16,20,24         82:2 84:10        right 15:24         saw 48:8 51:5,9
Reed 5:19 9:7        46:24 47:10       represented           16:25 26:7          53:13 55:15
  37:12 59:22        54:2 59:14          46:5                27:21 41:19       saying 37:4
  78:25 84:10        60:9 70:22        requested 12:19       42:16 43:10         47:16 62:12
  89:14              73:5 77:13          13:9 25:6           45:8 47:6           71:9
reentry 11:6         85:22 90:14       Requests 11:19        48:11 52:24       says 13:20 39:8
  20:7 21:6          90:16               11:24               54:24 55:18         46:18 47:22
  88:16 91:3       remote 7:19,25      require 55:6          57:8 59:12          50:13 51:5
referred 26:9      remotely 8:5,13       69:20 70:14         60:12 67:7          57:1 65:2
regarding 10:23      8:15              required 23:5         70:20 75:13         69:3 75:16
  11:8 18:25       removed 56:21         64:25               75:16 77:15       scan 53:24,25
  27:6 33:6,9,13   render 95:9         requirement           78:11,18 87:2,5     55:9
  33:17,21,25      repeat 12:23          64:22 66:8          87:9 88:21,25     scanned 53:11
  34:4 39:3          33:11 43:23       resigned 64:12        89:14               54:7
  47:13 51:11        65:18             resources 17:17     ring 26:21          screen 42:10
  69:12            repeatedly          respect 58:21         37:23 76:5          43:6 50:8
Registered 2:21      47:17             respond 19:10,11    Roediger 5:9          61:5 68:20
  92:5             rephrase 12:25        83:22,25            59:24               75:3
regular 21:21        23:23             response            roofs 88:10         scrolled 49:13
  27:23 32:10      rephrasing            69:20,21,23       Ross 4:18 38:12     second 24:1
  32:18,21 40:5      28:22             responses 11:24       72:5,6,23         section 43:15
  53:20 73:25      replied 54:24         12:3,6,14         roundup 4:4,8         43:20 44:6,9
regularly 28:17    reply 54:24         responsibilities      4:10 45:7           44:12 72:8,9
  73:16 90:22      report 19:9,11,15     15:20               50:21,23 51:10    see 42:10,12,16
  90:23              22:6,7,12,18      responsible           52:4,23 55:15       43:6,12,12
Rehabilitative       30:12,23            15:24 16:9          56:6,7,13 58:2      45:8 46:14
  17:6               39:21 44:13,13      88:6                58:13               48:1,2 49:6
reinvestment         67:4              responsive          roundups 44:16        50:7,13,25
  15:12            reported 6:22         12:18 13:9        routine 32:22         51:14,15 55:9
related 44:21        21:19 67:6        restate 52:2          55:5                56:8,21,25
  92:10            reporter 2:21,21    restroom 49:21      routinely 55:4        57:8 59:3,8
relates 41:7         7:6,24 8:2,3        49:22             Roy 30:10,11,12       61:5,7 68:21
  81:19,22 82:3      63:1 92:1,4,5     retaliation 18:11   RPR 6:23 92:20        68:23 69:1,5
relating 58:1      reporter's 7:20     retire 61:13 62:3   rules 23:20           70:8 71:20
  74:16 78:17      reporting 8:12        62:7,7            run 23:3,5,12,19      73:3,10,16
relation 44:2        22:5 32:11        retired 60:19,23    rundown 41:6          75:3,17,23
relationship         40:6 48:1,3         60:25             running 24:6          76:20 83:3
  28:16            reports 20:3        retiring 61:16,21   Ryan 26:20          seeing 44:8
relative 92:12       21:21,24 22:4       61:24               27:10               46:24 47:10
reluctant 36:21      25:20 27:21       retrieved 72:16                           59:14,15
rely 35:20 40:6      27:25 28:9,18     return 93:17                S           seen 42:18 45:6
  41:25 42:3         29:7 30:15,16     review 11:13,15     S 5:1 6:1             49:1 50:14,18
  77:24 78:10        30:19,20 31:1       12:2,5 42:20      safety 14:22          60:13 81:23
  81:16 82:24        34:16               55:2 57:4           15:9 16:10          87:5,7
  84:1             represent 9:24        69:19 75:11       salesman 13:17      sees 23:15
remember 24:7        45:12 62:13         79:8              Sara 38:10          send 44:20,24
  27:9 33:8,12       76:1 77:17        reviewed 12:10      satisfied 81:3      sends 61:15

                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 35 of 39
                              ANNE PRECYTHE 4/28/2021

sent 43:18 44:19     88:19             62:8 63:3,9,14     Springfield 4:14      18:15 77:10
  45:1,10,11       sit 34:7 35:8       63:15 64:2,3         40:21             statements
  50:24 55:17        40:11 54:25       65:12,19,21        St 5:5,8,10 6:19      22:22,25
  56:7 61:13         55:8,11 66:10     66:20 68:5           6:24 40:19        States 1:1,10,18
  68:25 73:1         68:18 76:10       69:9,11 72:14        88:11 93:18         2:1,9 7:17
September            83:6              72:21,22 74:13     Stacey 4:18         stating 8:19
  54:13            sitting 69:15       74:25 75:14          72:5,6,23         Station 15:11
serve 80:19,23       83:9              79:6,18 81:15      staff 16:12 17:23   status 16:18
served 11:22       situation 68:2      82:17 83:1,18        18:2,2,11 19:8    statute 65:3,22
  15:17            situations          84:3 91:11           20:2 40:6         stay-at-home
services 1:5         64:25            Somebody              43:14,20 44:5       14:4
  6:18,23 7:16     six 16:4 31:3,10    41:14                44:10,11 64:19    stayed 18:14
  7:23 15:8 17:6     31:18,18 32:14   somewhat              65:6,24 66:14     step 47:23,23
  17:7 93:1,6        55:3 83:11        73:19                70:5,15 73:12     stepped 65:8
  94:2             skim 55:2          soon 83:2             76:3 90:2 91:4    steps 39:4
set 31:9 46:21       69:22            sooner 81:9,14      staff-on-inmate     stipulate 8:20
settings 17:15     skimmed 54:3       sorry 14:20 27:3      18:23               8:24 9:1,5,7
seven 31:21          54:23 56:16       27:15 49:7,16      staff-on-offen...     45:15,22
Sex 4:12 15:10       73:8              63:1 64:1            18:22             STIPULATED
sexual 4:6,15      slow 59:15,15       65:16 69:9         staff-on-staff        7:1
  10:23,24,24        75:9             span 83:11            18:21 19:4        stipulation 7:25
  27:6,7 50:10     slowly 50:14       speak 58:17         staffed 36:6,11     Stltoday 59:8
  51:6 57:2        SLU 59:20 60:1      62:6               staffing 36:23      Stop 43:3
  59:10 74:16      Smith 30:10,11     speaking 22:19      standard 61:14      Street 5:16,22
  78:1,17 80:10      30:12 60:6        22:20              Standards 20:6        6:5,19,24 93:4
sexually 63:17     Snow 3:2 5:4       speaks 22:21          20:24 22:9          93:18
  74:7 77:8          8:23,23 9:12      58:16                28:11 72:2,8      strike 14:20
shaking 22:3         9:20,24 12:24    specific 28:8         73:15 78:13         24:21
share 68:20          17:21 18:13       32:8 36:14         standing 58:16      structure 17:16
SHEET 94:1           19:12 21:9,17     41:21 56:3           58:21             struggle 18:6
sheets 93:13,15      23:18 24:7,14     67:14 81:24        Star 4:2 40:17      Strum 21:2
  93:17              28:6,22 29:4     specifically 10:3     42:13 47:6        Sturm 21:3
shortages            29:17 30:1        23:10 24:24        start 7:9 63:25       39:12 77:25
  36:23              31:16 35:25       27:6,24 36:11        65:19             subject 35:17
shorthand 7:5        39:21 40:8        66:12 67:16        started 16:22         48:17 73:2,20
show 61:4,4          42:9,21 43:1,5    71:8 81:19,21        18:4 25:25        subjects 84:16
  72:3               43:8,10,24        82:4,4 87:8          30:7 31:2,3       submitted
showed 24:5          45:14 46:2,3     speculate 54:19       32:13 61:18         86:16
shown 67:17          47:7,10 48:6     speculating         state 5:15,21       subscribe 95:11
side 27:14 28:14     48:20,25          65:12,14             6:4 8:4 10:6      substance
sign 91:18 93:15     49:6,11,16,23    speculation           15:5,23 16:3,9      75:24 95:8
signature 7:7        50:5 52:3,9       54:17 65:10          16:14,17,21       substantially
  93:13,15,17        52:14,22         spellings 26:14       22:2 36:4           86:16
  94:25              54:18 56:24      spent 17:11           41:6 62:10        substantiated
siloed 17:3,7        57:5,10,19,21    spoke 59:24           92:4,21 95:1        39:23 40:1,2
Sincerely 93:20      57:22 58:11       60:1,4             stated 87:4,7         77:23 78:1,6
single 71:25         58:23 59:1,2     spoken 59:20        statement 10:9        78:16

                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 36 of 39
                               ANNE PRECYTHE 4/28/2021

sue 87:23            75:12 79:7        terms 8:21 9:2        88:23 89:12          78:20
sued 4:12 27:15      85:10               9:5,8 11:20         91:8,17           told 12:13 28:8
  29:13,13 47:16   taken 2:20 7:5      Terry 20:19        thinking 19:24          28:10 29:5
  58:4,9 59:10       8:5 92:7,12       testified 61:10    thinks 83:3             31:17 34:22
  67:15 80:10        93:12 94:4          62:14 81:5,22    Third 4:12 59:10        35:11 65:22
  87:12,18         takes 39:5            89:13            thought 24:8            66:3 70:17
  88:20            talk 22:13 31:24    testify 66:10         61:21 67:10          71:2 74:15
suits 83:11          32:18,19,22       testifying 82:15   thoughts 82:7           76:24 80:12
summarization        70:18 83:2        testimony 10:23    three 31:23          transcribed 7:7
  22:2             talked 37:14          11:11 29:20         54:6 56:1 71:9    transcript 93:15
summary 30:24        38:22 59:18         31:13,13 35:16      71:10 88:8        transition 16:4
summer 68:7          70:23 71:12         40:4 48:23       time 4:12 7:9,12     transporting
supervision          85:23               51:25 54:12         12:6 17:11,13        62:20
  15:10 16:2,5     talking 12:17         56:19 63:8,8        17:25 27:8        Travis 20:19
  17:15              16:19,19 18:18      63:10 73:19         29:12,13,14       treatment 14:5
supervisor           18:19 19:18,20      92:6                32:8 33:6,10         91:5
  84:21              19:21 20:10       Thank 9:23            33:14,18,22       tremendous
supervisors          21:18 44:17         24:6 49:19          40:16,16,23          88:9
  17:12              46:12 70:8          72:21 79:22         40:23 45:6        trial 11:11 54:13
supplement         talks 23:6            82:15 83:20         55:8 57:6         Tribune 40:25
  12:16              32:23 46:19         84:4 85:7           59:10,16          trick 30:21
Supplemental       Taulbee 6:5 9:3       91:14,16            60:10 62:16       Trinity 38:8
  11:24              9:3 83:15 84:5    Thanks 21:10          62:22 64:10       true 10:9 14:13
sure 19:19 20:9      91:13             thereon 95:10         65:7 68:17,24        15:17 18:15
  20:11 21:9       team 19:22,25       thereto 92:14         71:25 75:12          22:22 29:8
  22:16 27:5         29:7 31:4,19      thing 88:19           78:13 82:5           54:8 66:21
  39:2 49:11,23      81:16 82:24       things 16:7 18:1      83:11 84:4           81:2,25 87:15
  52:3 57:10         84:1                27:14 28:13,15      87:2,11,22,25        88:24 89:1,3,5
  58:11 63:14      teams 17:12           32:9,19 35:20       89:10                89:9 95:9,13
  65:19 79:9,10    Technical 52:6        35:21 40:7       timely 69:20         trust 23:3 24:11
surprise 35:15       63:22 82:12         44:22 70:5,10    times 11:1 48:15        48:3 65:5
surrounding        technically           71:16,23 73:15      67:16 88:8           78:2
  59:21              45:12               78:3 81:2        title 15:8 59:4,9    trusted 65:23
survey 84:17,21    tell 14:6 23:22       82:25 88:4,6        72:11                70:5
  84:25 85:3         36:2 54:7           88:10,12,15,18   titles 15:2          try 28:22 29:4
Susan 20:21          66:17 69:25       think 13:24        today 8:6 9:22       trying 13:1 30:21
suspend 36:22        70:1,5,15 81:16     23:21 24:3          10:2 11:14 12:5      30:21 31:16
Swartz 5:3           84:1,17             31:17 35:4          12:16 24:16,19       32:16 43:25
swear 7:25 8:21    telling 56:14         41:13 43:17         34:7 35:8            44:3 49:5
sweet 13:17        Teresa 38:16          45:4 50:18          40:11 66:10          54:18,19
system 16:21       Teri 2:3 10:3         52:3 54:7           68:19 69:15       Tucker 5:9
systems 22:1         25:11 33:6          58:20 63:10         76:10 79:23       turn 39:19
                     38:6 77:7           63:12,13 69:18      81:6 83:6 87:2    turned 39:11
        T            82:6 83:7           70:17 75:1          89:10             two 13:21 16:4
take 21:7 49:21      93:7 94:3           76:24 79:6       Today's 7:12            27:5 31:22
  57:6 65:3        terminate             82:13 83:4,8     Todd 6:3 9:4            43:18 67:18
  69:21 70:3         36:22               87:4,7 88:20        37:7 77:3,9       type 19:16

                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 37 of 39
                              ANNE PRECYTHE 4/28/2021

types 64:13,17      93:8,8 94:2,2   waived 7:8          week 45:1,3               X
typewriting 7:7     94:3,3,3        walking 35:12        55:3,12,19,20     X 65:2 66:14
  92:8            vacancies 36:12    35:13               69:22 73:8
typical 53:23       36:15,17        Wang 3:3 5:21       weekly 28:18               Y
                  vaccines 88:16     9:6,6 49:7,14       71:24             yeah 12:24
         U        vague 12:22        49:18 65:16        weeks 58:6          23:18 24:2
U.S 40:10           16:23 18:8       82:10,14 83:19     went 45:15,17       29:4 42:21
ultimate 68:2       19:6 23:16,21    84:8,9 85:6         55:24              43:24 46:3
ultimately 18:2     24:8 28:20       91:15              West 5:16,22        47:7,7 49:11,16
unacknowled...      35:17 39:17     want 9:9 15:1        6:5 93:4           52:15 64:2,16
  55:12             40:14 47:18      19:19 20:9,11      Western 1:1,10      72:18 79:10
understand          48:16 54:16,19   28:1,7,8,15,23      1:18 2:1,9 7:18    81:15 84:3
  10:2 16:24        56:18 62:5       30:18,20,25         10:1              year 31:22 32:4
  23:17,22          65:11 66:15,22   36:19 46:11,12     Whiting 2:21       years 10:12
  28:24 29:23       67:24 74:22      49:17 52:12         6:23 7:5,21        14:10 18:15
  31:14 47:19       81:12 82:8,22    54:20 55:4          8:2 92:3,20        19:3 27:6
  51:25 58:24       83:14            73:18 75:10         93:23              31:22,23 54:6
  62:11 65:15     valued 17:10       79:7 85:12         wide 88:6           56:1 61:20
  71:7 77:20      vary 86:15        wanted 82:14        wind 39:14          71:9,10
  83:1            verbally 8:19     wants 34:19         wish 81:8,13       Yep 33:12 57:5
understanding     versus 7:15       wasn't 50:24         82:18
  8:10 87:14      Vevia 39:12,21     67:10              witness 2:19 7:8           Z
unfolding 71:13     77:25           Watts 10:16          8:7,11,21 24:2    Zach 8:25 12:11
Unfortunately     Vevia's 39:20     way 13:6 39:25       24:5 29:3,21        12:17,20,20
  90:25           Video 2:16,19      40:1 49:13          42:8 92:6           13:6 24:8
unit 15:10 39:12    7:3,13           62:1                93:14 94:1,25       40:13 45:14,19
  62:20           videoconfere...   ways 67:13          Women 4:14           47:8 57:19
United 1:1,10,18    2:16,19 5:2,13  we'll 42:9 46:10    wondering 13:5       63:9 67:12
  2:1,9 7:17        5:19 6:2,22      68:17 69:10         13:8 84:16          69:9 72:14
University 5:8      7:4 8:7          72:23 79:22        words 23:11          79:7
unprofessional    videographer      we're 7:11 9:17      58:17 74:14       Zachary 5:15
  78:11             6:17 7:11,22     16:9,13,14         work 17:10 24:17     93:3,10
unread 55:11,19     9:17 21:11,15    17:20 18:18         36:19 59:19       zachary.buch...
unsubstantiat...    49:24 50:3       19:19 20:10         62:9 86:9           5:17
  39:23 40:2        52:12,16,20      21:15 24:3,15      worked 14:21       Zieser 1:20 38:3
  78:6              79:12,16 85:14   24:19 45:23         24:17 62:15,19      93:7 94:3
unsure 66:6         85:18 91:19      49:24 50:3          86:11,15          Zieser's 33:9,13
update 31:4       violation 78:12    52:16,20 57:11     working 16:11      Zoom 2:20
updates 44:21     Virginia 1:5       64:16 79:16         16:22 17:11
Upwards 90:12     voluntarily        84:22 85:14         59:25                   0
use 11:20 49:21     84:20            85:18 87:21        works 14:4 29:8    002361 4:20
usually 54:22     voluntary 84:25    88:5 91:17,19       72:7,9 78:21      002367 4:20
utility 62:15,19                    we've 16:11 17:11   worry 19:13
                          W                                                        1
                                     17:13,16,17        wouldn't 73:22
         V         wait 47:23 73:14                                        1 4:2 42:10
                                     67:17              written 33:3
v 1:4,13,21 2:4,12 waiting 70:14,15 wearing 37:2                           10 4:19 5:9 75:1
                                                        wrong 75:2
  73:2 93:6,7,7 waive 8:16                                                   85:10
                                    webinar 36:25

                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 38 of 39
                               ANNE PRECYTHE 4/28/2021

10,000-plus          16:16,22 27:1     30 4:3 93:17     6 4:11 56:24
  15:25              32:7,12 34:5,6    30th 42:16 43:1    58:13 59:3
10:03 49:25          66:9 67:5           46:18,23 47:2  6/11/18 4:8
  50:1               75:6                47:11          6/19/18 4:10
10:10 50:2,4        2018 4:3 27:1      314)471-2032     6/28/18 4:18
10:13 52:17,18       34:6 35:6,15        5:5            6/4/18 4:4
10:14 52:19,21       35:23 40:10       314)644-2191     6/6/16 4:7
10:54 79:13,14       42:16 43:1          6:20,25        60 4:13
11 4:21              46:8,19 47:3,11   314)977-2778     61 4:21
11:05 79:15,17       47:14 48:10,12      5:10           63101 5:10 6:19
11:12 85:15,16       48:21 50:11,25    3348 5:4           6:24 93:18
11:23 85:13          51:10,17,20       3rd 60:13        63143 5:5
11:26 85:17,19       52:9,24 53:2                       65101 5:16,22
11:31 91:20,21       53:6 54:3                 4          6:6 93:5
11th 6:19,24         55:15 56:6,8      4 4:8 43:5 47:3 69 4:16
  50:23 93:18        57:13 59:9          48:12 49:14,16 6th 49:2 50:11
12 13:8 53:5         60:13 61:8,24       50:21 51:2,3
12th 50:24 51:17     63:18 64:6          56:13                  7
  51:20 52:9,24      67:16,17,19       42 4:2           7 4:13 60:16
  53:1,7,9,12,13     68:7,11,17,22     43 4:4           7/2/2018 4:12
  54:3 55:16,17      69:11,17 71:4,7   47 4:20          7/3/18 4:15
  56:13,16,21        71:8,14 73:2,8    49 4:5           7:24 50:25
13 93:2              80:6 82:20        4th 45:8,21      711 6:19,24
17th 61:8           2019 25:17           46:8 47:14       93:17
18 48:24 54:14       82:20               48:10,24 51:10 72 4:18
  67:5              2020 30:8            57:16 58:2     75 4:19
19 67:5 68:22        32:12 64:12
                                                5                8
19-CV-6161-BP        67:6
  2:12              2021 2:20 7:12     5 4:9 56:5,25     8 4:16 49:14,17
1983 10:19           30:6 93:2,12        57:12 58:14       51:2 69:10
19th 55:15 56:6      94:4              5:18-CV-0607...   8/17/18 4:22
  56:7,8,14,15,17   207 5:16,22 6:5      1:4 7:17        830 92:20
  56:22 57:13        93:4              5:18-CV-0607...   830(MO) 6:23
  71:8              23rd 75:6            1:13            84 3:3
                    24 54:22           5:18-CV-0610...   85 3:4
        2           24,000 16:1          1:21
                                       5:19-CV-0602...           9
2 4:4,6 43:9        24/7 16:5
  49:9,15 50:10                          2:4             9 3:2 4:18 72:5
                    28 2:20 93:12
  51:5,9                               50 4:8            9:01 2:20 7:9,13
                     94:4
20 16:2 17:2                           50-some 14:10     9:04 9:15
                    28th 7:12 73:1,8
  48:15 67:13                          56 4:9            9:05 46:7
                    2nd 59:9
  95:15                                573)751-3321      9:06 9:16,18
20,000 13:7                 3            5:17,23 6:6     9:22 21:12,13
  88:8              3 4:5,14 49:3,8    59 4:11           9:26 21:14,16
2016 11:7             50:7 56:24       59,000 16:1
2017 14:13,14,15      58:13
                                              6
  14:17 15:16       3/19/18 4:17


                       ALARIS LITIGATION SERVICES
www.alaris.us             Phone: 1.800.280.3376            Fax: 314.644.1334
  Case 5:19-cv-06022-BP Document 93-3 Filed 08/13/21 Page 39 of 39
